UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04813 Dreyfus Investment Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 9/30 Date of reporting period: 3/31/2016 The following Form N-CSR relates only to the funds listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR Form will be filed for that series, as appropriate. -Dreyfus Diversified Emerging Markets Fund -Dreyfus/Newton International Equity Fund -Dreyfus Tax Sensitive Total Return Bond Fund -Dreyfus/The Boston Company Small/Mid Cap Growth Fund -Dreyfus/The Boston Company Small Cap Growth Fund -Dreyfus/The Boston Company Small Cap Value Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Diversified Emerging Markets Fund SEMIANNUAL REPORT March 31, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the President 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 6 Statement of Investments 7 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 18 Financial Highlights 20 Notes to Financial Statements 24 Information About the Renewal of the Fund’s Investment Advisory, Administration and Sub-Investment Advisory Agreements 36 FOR MORE INFORMATION Back Cover Dreyfus Diversified Emerging Markets Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Diversified Emerging Markets Fund, covering the six-month period from October 1, 2015, through March 31, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The reporting period was a time of varied and, at times, conflicting economic influences. On one hand, the U.S. economy continued to grow as domestic labor markets posted significant gains, housing markets recovered, and lower fuel prices put cash in consumers’ pockets. Indeed, these factors, along with low inflation, prompted the Federal Reserve Board in December to raise short-term interest rates for the first time in nearly a decade. On the other hand, the global economy continued to disappoint, particularly in China and other emerging markets, where reduced industrial demand and declining currency values sparked substantial declines in commodity prices. These developments proved especially challenging for financial markets in January and early February, but stocks and riskier sectors of the bond market later rallied strongly to post positive returns, on average, for the reporting period overall. While we are encouraged that stabilizing commodity prices and continued strength in the U.S. economy recently have supported the financial markets, we expect market volatility to persist over the foreseeable future until global economic uncertainty abates. In addition, wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets suggest that selectivity may be an important determinant of investment success over the months ahead. We encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation April 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2015, through March 31, 2016, as provided by Elizabeth Slover, Michelle Y. Chan, CFA, Gaurav Patankar, William S. Cazalet, CAIA, Ronald P. Gala, CFA, and Peter D. Goslin, CFA, Portfolio Managers Fund and Market Performance Overview For the six-month period ended March 31, 2016, Dreyfus Diversified Emerging Markets Fund’s Class A shares produced a total return of 4.88%, Class C shares returned 4.42%, Class I shares returned 5.02%, and Class Y shares returned 5.10%. 1 In comparison, the fund’s benchmark, the Morgan Stanley Capital International Emerging Markets Index (the “MSCI EM Index”), produced a total return of 6.41% for the same period. 2 Emerging equity markets produced moderate gains, on average, during the reporting period as stocks rallied from previous weakness. The fund lagged its benchmark, largely due to shortfalls posted by two of its four underlying strategies. The Fund’s Investment Approach The fund seeks long-term capital growth. To pursue its goal, the fund invests at least 80% of its assets in equity securities (or other instruments with similar economic characteristics) of companies located, organized or with a majority of assets or business in countries considered to be emerging markets, including other investment companies that invest in such securities. The fund uses a “manager of managers” approach by selecting one or more experienced investment managers to serve as subadvisers to the fund. The fund also uses a “fund of funds” approach by investing in one or more underlying funds. The fund currently allocates its assets among emerging market equity strategies employed by The Boston Company Asset Management, LLC (the TBCAM Strategy) and Mellon Capital Management Corporation (the Mellon Capital Strategy), each an affiliate of Dreyfus, and two affiliated underlying funds, Dreyfus Global Emerging Markets Fund (the Newton Fund), which is sub-advised by Newton Capital Management Limited, an affiliate of Dreyfus, and Dreyfus Strategic Beta Emerging Markets Equity Fund, which is sub-advised by Mellon Capital Management Corporations (the Mellon Capital Fund). Markets Proved Volatile amid Global Uncertainty The MSCI EM Index rebounded in October 2015 after the Chinese central bank announced lower short-term interest rates and other measures intended to stimulate economic activity. However, the strengthening U.S. dollar and falling commodity prices continued to weigh on emerging-market stocks from November 2015 through January 2016. In addition, natural resources exporters in Latin American economies struggled with low commodity prices, and Brazil saw recessionary conditions amid intensifying government and corporate scandals. Emerging equity markets fared much better from February through the end of March. Investor sentiment improved in response to better-than-expected economic data, stabilizing oil prices, expectations of additional easing measures from major central banks, and comments from the Federal Reserve Board suggesting that U.S. interest rates would rise more gradually than previously feared. 3 DISCUSSION OF FUND PERFORMANCE (continued) Underlying Strategies Produced Mixed Results Although the fund participated significantly in the emerging markets’ moderate gains over the reporting period, its performance compared to the benchmark was constrained by lagging results from the TBCAM Strategy and the Mellon Capital Strategy. In contrast, the Newton Fund produced higher returns than the MSCI EM Index, and the Mellon Capital Fund produced returns that were roughly in line with the benchmark. The style-agnostic TBCAM Strategy was hurt during the reporting period when growth-oriented stocks fell out of favor among increasingly risk-averse investors. The strategy especially struggled with overweighted exposure to Indian financial institutions and Taiwanese technology companies. Overweighted positions in Chinese health care and financial companies also hindered relative results. On the other hand, positive contributors included companies in Mexico, Korea, and Hungary. The quantitative-driven Mellon Capital Strategy encountered disappointments in India, where unfavorable stock selections included a pharmaceutical developer and an infrastructure finance company. Stock selections in Taiwan also weighed on relative performance. The strategy achieved better results in China and Mexico. Strong stock selections in China, such as Baidu, TAL Education and Alibaba, bolstered the Newton Fund’s relative results, as did lack of exposure to Chinese financial stocks. In Hong Kong, Macau casino stocks gained value when authorities relaxed visa application requirements. An overweighted allocation to India was the fund’s biggest drag on performance, and holdings in Brazil were hurt by political turmoil. The Mellon Capital Fund’s quantitative approach to identifying attractively valued stocks proved effective during the reporting period, enabling it to keep pace with the MSCI EM Index. Seeing Improving Investor Sentiment While the emerging markets have faced a number of challenges in recent years, we have seen signs that the asset class has turned the corner. Investor sentiment clearly improved during the closing weeks of the reporting period. Corporate earnings growth in some of the more economically sensitive industry groups—such as the financials, energy, and consumer cyclicals sectors—could signal a sustained upturn. Nonetheless, the strengths and weaknesses of individual companies vary considerably, and selectivity is likely to remain central to investment success. In this environment, all of the fund’s underlying strategies have continued to identify opportunities that meet their investment criteria. April 15, 2016 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund’s performance will be influenced by political, social, and economic factors affecting investments in foreign companies. These special risks include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability, and differing auditing and legal standards. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. 4 Emerging markets tend to be more volatile than the markets of more mature economies and generally have less divers and less mature economic structures and less stable political systems than those of developed countries. The securities of companies located in emerging markets are often subject to rapid and large changes in price. An investment in this fund should be considered only as a supplement to a complete investment program for those investors willing to accept the greater risks associated with investing in emerging market countries. The ability of the fund to achieve its investment goal depends, in part, on the ability of Dreyfus to allocate effectively the fund’s assets among investment strategies, subadvisers, and underlying funds. There can be no assurance that the actual allocations will be effective in achieving the fund’s investment goal or that an investment strategy, subadviser, or underlying fund will achieve its particular investment objective. Each subadviser makes investment decisions independently, and it is possible that the investment styles of the subadvisers may not complement one another. As a result, the fund’s exposure to a given stock, industry, sector, market capitalization, geographic area, or investment style could unintentionally be greater or smaller than it would have been if the fund had a single adviser or investment strategy. The risks of investing in other investment companies, including ETFs, typically reflect the risks associated with the types of instruments in which the investment companies and ETFs invest. When the fund or an underlying fund invests in another investment company or ETF, shareholders of the fund will bear indirectly their proportionate share of the expenses of the other investment company or ETF (including management fees) in addition to the expenses of the fund. ETFs are exchange-traded investment companies that are, in many cases, designed to provide investment results corresponding to an index. The value of the underlying securities can fluctuate in response to activities of individual companies or in response to general market and/or economic conditions. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. The fund’s returns reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through February 1, 2017, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. – Reflects reinvestment of net dividends and, where applicable, capital gain distributions. The Morgan Stanley Capital International (MSCI) Emerging Markets Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity performance in global emerging markets. The index consists of select designated MSCI emerging market national indices. MSCI Indices reflect investable opportunities for global investors by taking into account local market restrictions on share ownership by foreigners. Investors cannot invest directly in any index. 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Diversified Emerging Markets Fund from October 1, 2015 to March 31, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended March 31, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended March 31, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ $ 5.20 $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of 1.33% for Class A, 2.14% for Class C, 1.03% for Class I and .95% for Class Y, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS March 31, 2016 (Unaudited) Common Stocks - 53.7% Shares Value ($) Brazil - 1.4% AMBEV 33,400 174,819 Banco do Brasil 14,800 81,375 BB Seguridade Participacoes 13,500 111,510 BM&FBovespa 124,200 531,252 BR Malls Participacoes 2,900 11,896 BRF 13,300 189,791 Cia de Saneamento Basico do Estado de Sao Paulo 38,000 253,428 Cosan Industria e Comercio 7,500 65,475 EDP - Energias do Brasil 44,300 155,238 Fibria Celulose 3,500 29,533 JBS 112,200 341,688 Chile - .4% Cia Cervecerias Unidas 2,968 33,539 Corpbanca 23,068,519 210,953 Empresa Nacional de Telecomunicaciones 28,797 254,363 China - 12.4% Agricultural Bank of China, Cl. H 551,000 198,172 Air China, Cl. H 284,000 201,724 Alibaba Group Holding, ADR 4,800 a 379,344 ANTA Sports Products 204,000 449,164 Baidu, ADR 1,000 a 190,880 Bank of China, Cl. H 656,000 272,299 Beijing Capital International Airport, Cl. H 662,000 706,602 China Communications Construction, Cl. H 60,000 71,700 China Construction Bank, Cl. H 2,094,000 1,336,191 China Galaxy Securities, Cl. H 337,500 328,479 China Life Insurance, Cl. H 30,000 74,020 China Longyuan Power Group, Cl. H 402,000 297,457 China Merchants Bank, Cl. H 12,000 25,215 China National Building Material, Cl. H 48,000 22,276 China Pacific Insurance Group, Cl. H 8,000 29,907 China Shenhua Energy, Cl. H 25,500 40,104 China Southern Airlines Company, Cl. H 352,000 221,890 China Vanke, Cl. H 11,700 28,687 Chongqing Changan Automobile, Cl. B 74,356 139,273 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 53.7% (continued) Shares Value ($) China - 12.4% (continued) Chongqing Rural Commercial Bank, Cl. H 63,000 33,297 CNOOC 127,000 149,964 Country Garden Holdings 30,000 11,911 Ctrip.com International, ADR 12,783 a 565,776 Dongfeng Motor Group, Cl. H 198,000 247,074 Evergrande Real Estate Group 44,000 33,976 Fosun International 111,500 158,683 GF Securities, Cl. H 124,200 a 302,921 Haitong Securities, Cl. H 173,600 296,743 Huadian Power International, Cl. H 114,000 72,597 Huaneng Power International, Cl. H 370,000 331,015 Huatai Securities 159,200 a,b 378,845 Industrial & Commercial Bank of China, Cl. H 1,948,000 1,089,846 JD.com, ADR 13,489 a 357,458 Jiangsu Expressway, Cl. H 88,000 118,432 Lenovo Group 546,000 425,125 Longfor Properties 7,500 10,693 PICC Property & Casualty, Cl. H 364,000 667,248 Ping An Insurance Group Company of China, Cl. H 183,500 877,600 Shanghai Pharmaceuticals Holding, Cl. H 267,500 528,286 Sino-Ocean Land Holdings 23,500 11,118 Sinopec Shanghai Petrochemical, Cl. H 422,000 a 213,792 Sinopharm Group, Cl. H 73,600 332,547 Sinotrans, Cl. H 903,000 394,615 Sunny Optical Technology Group 145,000 407,484 Tencent Holdings 165,100 3,371,234 Weichai Power, Cl. H 317,000 355,112 Zhejiang Expressway, Cl. H 70,000 75,077 Czech Republic - .3% Komercni banka 1,515 Hong Kong - 2.2% China Everbright 108,000 226,655 China Mobile 115,500 1,287,163 China Overseas Land & Investment 30,000 94,942 China Resources Gas Group 82,000 234,139 China Resources Land 188,000 482,278 China Taiping Insurance Holdings 129,800 a 285,122 COSCO Pacific 92,000 120,495 8 Common Stocks - 53.7% (continued) Shares Value ($) Hong Kong - 2.2% (continued) Nine Dragons Paper Holdings 168,000 127,126 Shimao Property Holdings 10,500 15,539 Sino Biopharmaceutical 188,000 141,048 Hungary - .7% OTP Bank 15,538 390,144 Richter Gedeon 30,313 604,310 India - 5.6% Ambuja Cements 25,900 90,952 Bank of India 130,175 190,773 Bharat Petroleum 21,556 294,358 Bharti Infratel 50,590 291,787 Dr. Reddy's Laboratories 670 30,708 Engineers India 19,024 48,865 HCL Technologies 55,031 676,518 Hindustan Petroleum 55,176 656,346 ICICI Bank 72,797 260,144 Idea Cellular 104,302 173,568 Infosys 13,620 250,568 IRB Infrastructure Developers 115,141 404,595 ITC 77,626 384,775 Larsen & Toubro 7,214 132,542 LIC Housing Finance 44,308 329,956 Lupin 12,525 279,778 Mahindra & Mahindra 21,167 386,982 Max Financial Services 13,798 71,686 Max India 15,314 c 31,325 Max Ventures & Industries 3,063 c 194 NTPC 49,229 95,786 Petronet 48,240 182,660 Power Finance 68,343 176,837 Power Grid Corporation of India 112,680 236,684 Praj Industries 123,440 166,270 Prism Cement 46,270 a 56,246 Redington India 114,278 197,848 Rural Electrification 63,111 158,391 State Bank of India 73,658 216,060 Tata Consultancy Services 4,275 162,698 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 53.7% (continued) Shares Value ($) India - 5.6% (continued) Tata Motors 37,348 a 218,034 UPL 98,314 709,194 Vedanta 22,650 30,731 Indonesia - 1.3% Bank Mandiri 629,400 488,900 Bank Negara Indonesia 182,700 71,647 Bank Rakyat Indonesia 806,000 694,461 Telekomunikasi Indonesia 1,435,700 360,008 United Tractors 80,000 92,308 Malaysia - .8% Astro Malaysia Holdings 96,800 74,185 British American Tobacco Malaysia 6,600 91,417 CIMB Group Holdings 39,600 49,227 DiGi.Com 107,800 136,494 Hap Seng Consolidated 30,700 59,252 Hong Leong Financial Group 6,100 24,266 Malayan Banking 132,800 307,024 Petronas Dagangan 10,400 64,242 Petronas Gas 20,000 112,777 Tenaga Nasional 44,000 157,211 Mexico - 2.5% Alfa, Cl. A 274,500 552,427 America Movil, Ser. L 276,200 214,858 Arca Continental 110,400 766,346 Controladora Vuela Compania de Aviacion, ADR 21,010 a 442,681 Fibra Uno Administracion 13,100 30,473 Gruma, Cl. B 20,140 319,391 Grupo Financiero Inbursa, Ser. O 76,000 152,113 Grupo Financiero Santander, Cl. B 133,800 242,630 OHL Mexico 85,400 a 135,190 PLA Administradora Industrial 219,200 a 407,515 Promotora y Operadora de Infraestructura 13,040 172,839 Netherlands - .1% Steinhoff International Holdings NV 20,620 10 Common Stocks - 53.7% (continued) Shares Value ($) Peru - .3% Credicorp 3,512 Philippines - 1.2% Ayala Land 656,600 502,664 Globe Telecom 2,295 110,650 Metropolitan Bank & Trust 236,590 423,647 Philippine Long Distance Telephone 6,495 279,294 SM Prime Holdings 46,300 22,072 Universal Robina 54,830 258,164 Poland - .9% Orange Polska 59,799 108,020 Polski Koncern Naftowy ORLEN 14,609 289,345 Polskie Gornictwo Naftowe i Gazownictwo 140,586 200,450 Powszechna Kasa Oszczednosci Bank Polski 72,729 a 541,881 Powszechny Zaklad Ubezpieczen 6,597 62,943 Russia - 1.8% Gazprom, ADR 93,613 403,753 Lukoil, ADR 4,647 178,515 MMC Norilsk Nickel, ADR 4,790 61,839 MMC Norilsk Nickel, ADR 7,017 90,940 Rosneft, GDR 148,177 673,020 Sberbank of Russia, ADR 88,016 612,591 Severstal, GDR 5,488 58,063 Sistema, GDR 6,159 39,787 Surgutneftegas, ADR 12,760 74,391 Tatneft, ADR 6,590 209,826 Yandex, Cl. A 6,428 a 98,477 South Africa - 3.1% AngloGold Ashanti, ADR 18,831 a 257,796 Barclays Africa Group 24,398 247,207 Barloworld 12,585 64,443 Bidvest Group 18,432 465,677 Clicks Group 52,810 347,613 FirstRand 76,643 251,103 Growthpoint Properties 17,287 28,769 Imperial Holdings 12,907 131,485 Liberty Holdings 14,355 140,567 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 53.7% (continued) Shares Value ($) South Africa - 3.1% (continued) Mediclinic International 23,760 a 305,387 Mondi 4,517 86,863 MTN Group 81,713 748,292 Redefine Properties 20,861 16,928 Resilient REIT 2,384 21,887 Sappi 75,900 a 336,065 SPAR Group 7,004 94,407 Telkom 30,573 119,217 Truworths International 35,787 238,083 Woolworths Holdings 60,421 366,977 South Korea - 7.4% BGF Retail 1,384 198,475 BNK Financial Group 32,438 275,139 Coway 8,290 699,532 DGB Financial Group 6,011 46,780 E-Mart 3,095 474,967 Hanssem 441 86,187 Hanwha 1,900 58,980 Hyosung 2,473 311,396 Hyundai Development Co-Engineering & Construction 6,625 266,193 Industrial Bank of Korea 7,590 81,302 Kangwon Land 9,397 336,077 KB Financial Group 11,388 317,163 Korea Electric Power 9,883 520,249 Korea Investment Holdings 4,616 177,399 KT&G 4,022 386,866 LG Chem 1,685 482,544 LG Display 12,322 286,608 LG Household & Health Care 607 501,587 Lotte Chemical 3,634 1,085,179 Lotte Shopping 1,424 312,543 Mirae Asset Securities 13,735 280,441 NCSoft 463 102,632 Samsung Electronics 1,041 1,194,292 Samsung Fire & Marine Insurance 2,592 668,625 Samsung Life Insurance 2,546 261,591 Shinsegae 472 83,785 SK Holdings 519 101,204 12 Common Stocks - 53.7% (continued) Shares Value ($) South Korea - 7.4% (continued) SK Hynix 15,833 389,733 SK Innovation 488 73,396 Taiwan - 6.1% Advanced Semiconductor Engineering 465,000 541,084 Catcher Technology 18,000 147,651 Cathay Financial Holding 337,000 403,659 Chailease Holding 53,688 93,584 China Life Insurance 366,000 281,460 Chunghwa Telecom 58,000 197,334 Compal Electronics 97,000 60,881 CTBC Financial Holding 123,873 65,431 E.Sun Financial Holding 298,298 166,833 Hon Hai Precision Industry 235,228 619,790 Inventec 434,000 275,093 Largan Precision 2,000 155,046 Mega Financial Holding 633,000 450,401 Nan Ya Plastics 131,000 275,155 Novatek Microelectronics 20,000 80,475 Pegatron 73,000 170,342 Phison Electronics 11,000 89,548 Pou Chen 211,000 268,798 Powertech Technology 18,000 40,828 Ruentex Industries 15,000 24,702 Taiwan Semiconductor Manufacturing 700,000 3,523,490 United Microelectronics 201,000 83,063 Zhen Ding Technology Holding 127,000 284,116 Thailand - 1.6% Glow Energy 29,700 77,669 PTT 42,400 337,464 PTT Exploration & Production 180,800 361,035 PTT Global Chemical, NVDR 95,000 163,374 PTT, NVDR 12,500 99,488 Siam Cement 6,250 83,144 Siam Cement, NVDR 3,450 45,699 Thai Beverage 759,900 403,108 Thai Oil 243,100 478,530 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 53.7% (continued) Shares Value ($) Thailand - 1.6% (continued) Thai Union Group, NVDR 314,100 186,603 Turkey - 1.5% Arcelik 22,630 153,876 Emlak Konut Gayrimenkul Yatirim Ortakligi 285,375 290,662 Eregli Demir ve Celik Fabrikalari 189,952 285,825 KOC Holding 6,330 32,146 TAV Havalimananlari Holdings 34,869 208,016 Tupras Turkiye Petrol Rafinerileri 13,067 a 367,970 Turk Hava Yollari 98,343 a 271,876 Turkiye Halk Bankasi 79,356 294,860 Turkiye Is Bankasi, Cl. C 107,276 177,410 United Arab Emirates - .6% Abu Dhabi Commercial Bank 74,771 136,391 Dubai Islamic Bank 99,747 161,040 Emaar Properties 279,811 458,607 United States - 1.5% iShares MSCI Emerging Markets ETF 60,163 Total Common Stocks (cost $71,930,670) Preferred Stocks - 1.6% Shares Value ($) Brazil - 1.5% Banco Bradesco 31,920 240,311 Banco do Estado do Rio Grande do Sul, Cl. B 221,600 493,040 Cia Energetica de Minas Gerais 152,100 342,216 Cia Energetica de Sao Paulo, Cl. B 23,400 103,215 Cia Paranaense de Energia, Cl. B 11,100 88,444 Itau Unibanco Holding 8,090 70,221 Suzano Papel e Celulose, Cl. A 95,500 336,248 Telefonica Brasil 26,100 328,387 Chile - .1% Sociedad Quimica y Minera de Chile, Cl. B 3,587 Colombia - .0% Grupo Aval Acciones y Valores 130,123 South Korea - .0% Samsung Electronics 69 Total Preferred Stocks (cost $2,354,813) 14 Registered Investment Companies - 44.2% Shares Value ($) United States - 44.2% Dreyfus Global Emerging Markets Fund, Cl. Y 3,764,192 d 49,009,778 Dreyfus Strategic Beta Emerging Markets Fund, Cl. Y 1,100,703 e 11,216,166 (cost $59,495,538 ) Total Investments (cost $133,781,021) 99.5% Cash and Receivables (Net) .5% Net Assets 100.0% ADR—American Depository Receipt ETF—Exchange-Traded Fund GDR—Global Depository Receipt NVDR—Non-Voting Depository Receipt REIT—Real Estate Investment Trust a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2016, this security was valued at $378,845 or .28% of net assets. c The valuation of this security has been determined in good faith by management under the direction of the Board of Trustees. At March 31, 2016, the value of these securities amounted to $31,519 or 0.0% of net assets. d The fund’s investment in the Dreyfus Global Emerging Markets Fund, Cl. Y represents 36.0% of the fund’s total investments. The Dreyfus Global Emerging Markets Fund, Cl. Y seeks to provide long-term capital appreciation. e The fund's investment in the Dreyfus Strategic Beta Emerging Markets Fund, Cl. Y represents 8.2% of the fund's total investments. Dreyfus Strategic Beta Emerging Markets Fund, Cl. Y seeks to provide long-term capital appreciation. Portfolio Summary (Unaudited) † Value (%) Mutual Fund: Foreign 44.2 Financials 16.1 Information Technology 11.2 Industrials 4.5 Energy 3.9 Consumer Staples 3.8 Materials 3.8 Telecommunications 3.4 Consumer Discretionary 3.2 Utilities 2.3 Health Care 1.6 Exchange-Traded Funds 1.5 † Based on net assets. See notes to financial statements. 15 STATEMENT OF ASSETS AND LIABILITIES March 31, 2016 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 74,285,483 75,287,170 Affiliated issuers 59,495,538 60,225,944 Cash 205,754 Cash denominated in foreign currency 349,499 354,892 Dividends receivable 265,292 Receivable for investment securities sold 247,318 Receivable for shares of Beneficial Interest subscribed 142,194 Prepaid expenses 41,710 136,770,274 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 181,498 Payable for investment securities purchased 161,197 Payable for shares of Beneficial Interest redeemed 150,153 Interest payable—Note 2 1,199 Accrued expenses 31,081 525,128 Net Assets ($) 136,245,146 Composition of Net Assets ($): Paid-in capital 162,907,047 Accumulated investment (loss)—net (145,945) Accumulated net realized gain (loss) on investments (28,258,632) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 1,742,676 Net Assets ($) 136,245,146 Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 1,160,297 303,195 929,482 133,852,172 Shares Outstanding 64,539 17,597 51,902 7,466,780 Net Asset Value Per Share ($) See notes to financial statements. 16 STATEMENT OF OPERATIONS Six Months Ended March 31, 2016 (Unaudited) Investment Income ($): Income: Cash dividends (net of $92,805 foreign taxes withheld at source): Unaffiliated issuers 602,852 Affiliated issuers 135,958 Total Income 738,810 Expenses: Investment advisory fee—Note 3(a) 476,999 Custodian fees—Note 3(c) 125,332 Administration fee—Note 3(a) 43,268 Professional fees 34,930 Registration fees 30,690 Trustees’ fees and expenses—Note 3(d) 4,791 Shareholder servicing costs—Note 3(c) 4,111 Prospectus and shareholders’ reports 3,134 Interest expense—Note 2 1,913 Loan commitment fees—Note 2 1,353 Distribution fees—Note 3(b) 1,098 Miscellaneous 28,985 Total Expenses 756,604 Less—reduction in fees due to earnings credits—Note 3(c) (18) Net Expenses 756,586 Investment (Loss)—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions: Unaffiliated issuers (13,396,494) Affiliated issuers (2,896,345) Net realized gain (loss) on forward foreign currency exchange contracts (9,169) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions: Unaffiliated issuers 14,945,546 Affiliated issuers 7,995,973 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (641) Net Unrealized Appreciation (Depreciation) 22,940,878 Net Realized and Unrealized Gain (Loss) on Investments 6,638,870 Net Increase in Net Assets Resulting from Operations 6,621,094 See notes to financial statements. 17 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended March 31, 2016 (Unaudited) Year Ended September 30, 2015 Operations ($): Investment income (loss)—net (17,776) 1,669,183 Net realized gain (loss) on investments (16,302,008) (11,004,182) Net unrealized appreciation (depreciation) on investments 22,940,878 (29,734,823) Net Increase (Decrease) in Net Assets Resulting from Operations 6,621,094 Dividends to Shareholders from ($): Investment income—net: Class A (5,152) (1,232) Class I (5,449) (16,426) Class Y (1,057,347) (1,538,438) Net realized gain on investments: Class A - (1,947) Class C - (673) Class I - (18,839) Class Y - (1,764,369) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A 102,043 1,342,600 Class C 13,636 296,721 Class I 499,999 4,261,358 Class Y 47,847,581 110,725,943 Dividends reinvested: Class A 5,152 3,179 Class C - 673 Class I 4,990 27,489 Class Y 170,335 1,232,674 Cost of shares redeemed: Class A (145,586) (183,344) Class C (14,651) (10,139) Class I (2,557,685) (1,781,281) Class Y (103,177,007) (74,465,022) Increase (Decrease) in Net Assets from Beneficial Interest Transactions 41,450,851 Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 187,943,193 188,904,088 End of Period 136,245,146 187,943,193 Undistributed investment income (loss)—net (145,945) 939,779 18 Six Months Ended March 31, 2016 (Unaudited) Year Ended September 30, 2015 Capital Share Transactions (Shares): Class A Shares sold 5,882 66,158 Shares issued for dividends reinvested 296 157 Shares redeemed (8,586) (9,169) Net Increase (Decrease) in Shares Outstanding 57,146 Class C Shares sold 885 14,765 Shares issued for dividends reinvested - 35 Shares redeemed (951) (492) Net Increase (Decrease) in Shares Outstanding 14,308 Class I a Shares sold 28,881 218,705 Shares issued for dividends reinvested 289 1,371 Shares redeemed (142,777) (89,902) Net Increase (Decrease) in Shares Outstanding 130,174 Class Y a Shares sold 2,758,708 5,632,680 Shares issued for dividends reinvested 9,840 61,388 Shares redeemed (5,990,536) (3,865,948) Net Increase (Decrease) in Shares Outstanding 1,828,120 a During the period ended March 31, 2016, 31,976 Class I shares representing $564,495 were exchanged for 31,934 Class Y shares. See notes to financial statements. 19 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Six Months Ended March 31, 2016 Year Ended September 30, Class A Shares (Unaudited) 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 17.23 21.34 20.58 19.78 21.86 26.99 Investment Operations: Investment income (loss)—net a (.03) .09 .05 .23 .07 .09 Net realized and unrealized gain (loss) on investments .84 (3.88) .98 .57 2.15 (5.14) Total from Investment Operations .81 (3.79) 1.03 .80 2.22 (5.05) Distributions: Dividends from investment income—net (.08) (.13) (.28) – (.08) (.08) Dividends from net realized gain on investments — (.20) — — (4.22) — Total Distributions (.08) (.33) (.28) — (4.30) (.08) Proceeds from redemption fees b .02 .01 .01 — — — Net asset value, end of period 17.98 17.23 21.34 20.58 19.78 21.86 Total Return (%) c 4.88 d (18.00) 5.14 3.99 12.48 (18.77) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.33 e,f 1.42 f 4.80 f 6.20 5.55 3.66 Ratio of net expenses to average net assets 1.33 e,f 1.42 f 1.60 f 1.60 2.25 2.25 Ratio of net investment income (loss) to average net assets (.36) e,f .47 f .22 f 1.10 .36 .30 Portfolio Turnover Rate 29.24 d 78.32 128.76 67.74 70.79 75.59 Net Assets, end of period ($ x 1,000) 1,160 1,153 209 130 107 158 a Based on average shares outstanding. b See Note 3(e). c Exclusive of sales charge. d Not annualized. e Annualized. f Amount does not include the expenses of the underlying funds. See notes to financial statements. 20 Six Months Ended March 31, 2016 Year Ended September 30, Class C Shares (Unaudited) 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 16.50 20.44 19.60 18.98 21.23 26.36 Investment Operations: Investment income (loss)—net a (.10) .04 (.16) .04 (.14) (.16) Net realized and unrealized gain (loss) on investments .81 (3.79) .99 .58 2.14 (4.97) Total from Investment Operations .71 (3.75) .83 .62 2.00 (5.13) Distributions: Dividends from investment income—net — (.03) — Dividends from net realized gain on investments — (.20) — — (4.22) — Total Distributions — (.20) — — (4.25) — Proceeds from redemption fees b .02 .01 .01 — — — Net asset value, end of period 17.23 16.50 20.44 19.60 18.98 21.23 Total Return (%) c 4.42 d (18.44) 4.34 3.21 11.63 (19.43) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.14 e,f 2.08 f 6.10 f 6.62 5.79 3.92 Ratio of net expenses to average net assets 2.14 e,f 2.08 f 2.35 f 2.35 3.00 3.00 Ratio of net investment income (loss) to average net assets (1.16) e,f .22 f (.77) f .22 (.69) (.58) Portfolio Turnover Rate 29.24 d 78.32 128.76 67.74 70.79 75.59 Net Assets, end of period ($ x 1,000) 303 291 69 76 91 157 a Based on average shares outstanding. b See Note 3(e). c Exclusive of sales charge. d Not annualized. e Annualized. f Amount does not include the expenses of the underlying funds. See notes to financial statements. 21 FINANCIAL HIGHLIGHTS (continued) Six Months Ended March 31, 2016 Year Ended September 30, Class I Shares (Unaudited) 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 17.16 21.16 20.45 19.60 21.82 26.79 Investment Operations: Investment income (loss)—net a (.02) .16 (.30) .26 .24 .25 Net realized and unrealized gain (loss) on investments .85 (3.79) 1.34 .59 2.10 (5.11) Total from Investment Operations .83 (3.63) 1.04 .85 2.34 (4.86) Distributions: Dividends from investment income—net (.10) (.18) (.34) — (.34) (.11) Dividends from net realized gain on investments — (.20) — — (4.22) — Total Distributions (.10) (.38) (.34) — (4.56) (.11) Proceeds from redemption fees b .02 .01 .01 — — — Net asset value, end of period 17.91 17.16 21.16 20.45 19.60 21.82 Total Return (%) 5.02 c (17.44) 5.32 4.23 13.36 (18.27) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.03 d,e .99 e 3.57 e 5.39 4.66 2.83 Ratio of net expenses to average net assets 1.03 d,e .99 e 1.35 e 1.35 1.50 1.50 Ratio of net investment income (loss) to average net assets (.28) d,e .83 e (.63) e 1.27 1.19 .90 Portfolio Turnover Rate 29.24 c 78.32 128.76 67.74 70.79 75.59 Net Assets, end of period ($ x 1,000) 929 2,840 748 3,359 4,291 8,090 a Based on average shares outstanding. b See Note 3(e). c Not annualized. d Annualized. e Amount does not include the expenses of the underlying funds. See notes to financial statements. 22 Six Months Ended March 31, 2016 Year Ended September 30, Class Y Shares (Unaudited) 2015 2014 a Per Share Data ($): Net asset value, beginning of period 17.18 21.20 19.03 Investment Operations: Investment income—net b .00 c .17 .14 Net realized and unrealized gain (loss) on investments .85 (3.82) 2.02 Total from Investment Operations .85 (3.65) 2.16 Distributions: Dividends from investment income—net (.12) (.18) — Dividends from net realized gain on investments — (.20) — Total Distributions (.12) (.38) — Proceeds from redemption fees d .02 .01 .01 Net asset value, end of period 17.93 17.18 21.20 Total Return (%) 5.10 e (17.44) 11.40 e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets f .95 g .93 1.29 g Ratio of net expenses to average net assets f .95 g .93 1.29 g Ratio of net investment income (loss) to average net assets f (.02) g .84 1.03 g Portfolio Turnover Rate 29.24 e 78.32 128.76 Net Assets, end of period ($ x 1,000) 133,852 183,659 187,879 a From the close of business on January 31, 2014 (commencement of initial offering) to September 30, 2014. b Based on average shares outstanding. c Amount represents less than $.01 per share d See Note 3(e). e Not annualized. f Amount does not include the expenses of the underlying funds. g Annualized. See notes to financial statements. 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Diversified Emerging Markets Fund (the “fund”) is a separate diversified series of Dreyfus Investment Funds (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering seven series, including the fund. The fund’s investment objective is to seek long-term growth of capital. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Mellon Capital Management Corporation (“Mellon Capital”) and The Boston Company Asset Management, LLC (“TBCAM”), each a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus, serve as the fund’s sub-investment advisers. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear Distribution and/or Shareholder Services Plan fees. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no Distribution or Shareholder Services Plan fees. Class Y shares are sold at net asset value per share generally to institutional investors, and bear no Distribution or Shareholder Services Plan fees. Class I and Class Y shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. 24 The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Trust’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. 26 Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of March 31, 2016 in valuing the fund’s investments: Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities - Foreign Common Stocks † 71,001,402 — 31,519 Equity Securities - Foreign Preferred Stocks † 2,193,666 — — Exchange-Traded Funds 2,060,583 — — Mutual Funds 60,225,944 — — † See Statement of Investments for additional detailed categorizations. At September 30, 2015, $97,194,611 of exchange traded foreign equity securities were classified within Level 2 of the fair value hierarchy pursuant to the fund’s fair valuation procedures. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine the fair value: 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Equity Securities - Foreign Common Stocks ($) Balance as of 9/30/2015 743,037 Realized gain (loss) — Change in unrealized appreciation (depreciation) (196,450) Purchases/issuances — Sales/dispositions — Transfer into Level 3 † 30,674 Transfer out of Level 3 † (545,742) Balance as of 3/31/2016 31,519 The amount of total gains (losses) for the period included in earnings attributable to the change in unrealized gains (losses) relating to investments still held at 3/31/2016 845 † Transfers into or out of Level 3 represent the value at the date of transfer. The transfer into Level 3 for the current period was due to the lack of observable inputs following the issuer’s spinoff. The transfer out of Level 3 for the current period was due to the resumption of trading of a security. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended March 31, 2016 were as follows: 28 Affiliated Investment Company Value 9/30/2015($) Purchases ($) † Sales ($) Net Realized Gain (Loss) ($) Dreyfus Global Emerging Markets Fund, Cl. Y 63,777,089 2,606,816 21,961,150 (2,706,931) Dreyfus Strategic Beta Emerging Markets Fund, Cl. Y 15,406,187 787,662 5,490,288 (189,414) Total Affiliated Investment Company Change in Net Unrealized Appreciation (Depreciation) ($) Value 3/31/2016 ($) Net Assets (%) Dividends/ Distributions ($) Dreyfus Global Emerging Markets Fund, Cl. Y 7,293,954 49,009,778 36.0 — Dreyfus Strategic Beta Emerging Markets Fund, Cl. Y 702,019 11,216,166 8.2 135,958 Total † Includes reinvested dividends/distributions. (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) As of and during the period ended March 31, 2016, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended March 31, 2016, the fund did not incur any interest or penalties. Each tax year in the three-year period ended September 30, 2015 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended September 30, 2015 was as follows: ordinary income $3,181,778 and long-term capital gains $160,146. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $555 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to January 11, 2016, the unsecured credit facility with Citibank, N.A. was $480 million and prior to October 7, 2015, the unsecured credit facility with Citibank, N.A. was $430 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended March 31, 2016 was approximately $288,500 with a related weighted average annualized interest rate of 1.33%. NOTE 3—Investment Advisory Fee, Sub-Investment Advisory Fee, Administration Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with Dreyfus, the fund has agreed to pay an investment advisory fee at the annual rate of 1.10% of the value of the fund’s average daily net assets other than assets allocated to investments in other investment companies (other underlying funds, which may consist of affiliated funds, mutual funds and exchange traded funds) and is payable monthly. Dreyfus has contractually agreed, from October 1, 2015 through February 1, 2017, to waive receipt of its fees and/or assume the direct expenses of the fund, so that the expenses of Class A, C, I and Y shares (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage 30 commissions, commitment fees on borrowings, acquired fund fees and expenses of the underlying fund and extraordinary expenses) do not exceed 1.35%, 1.35%, 1.35% and 1.30% of the value of the respective class’ average daily net assets. During the period ended March 31, 2016, there was no reduction in expenses pursuant to the undertaking. Pursuant to separate sub-investment advisory agreements between Dreyfus, TBCAM and Mellon Capital, each serves as the fund’s sub-investment adviser responsible for the day-to-day management of a portion of the fund’s portfolio. Dreyfus pays each sub-investment adviser a monthly fee at an annual percentage of the value of the fund’s average daily net assets. Dreyfus has obtained an exemptive order from the SEC (the “Order”), upon which the fund may rely, to use a manager of managers approach that permits Dreyfus, subject to certain conditions and approval by the Board, to enter into and materially amend sub-investment advisory agreements with one or more sub-investment advisers who are either unaffiliated with Dreyfus or are wholly-owned subsidiaries (as defined under the Act) of Dreyfus’ ultimate parent company, BNY Mellon, without obtaining shareholder approval. The Order also allows the fund to disclose the sub-investment advisory fee paid by Dreyfus to any unaffiliated sub-investment adviser in the aggregate with other unaffiliated sub-investment advisers in documents filed with the SEC and provided to shareholders. In addition, pursuant to the Order, it is not necessary to disclose the sub-investment advisory fee payable by Dreyfus separately to a sub-investment adviser that is a wholly-owned subsidiary of BNY Mellon in documents filed with the SEC and provided to shareholders; such fees are to be aggregated with fees payable to Dreyfus. Dreyfus has ultimate responsibility (subject to oversight by the Board) to supervise any sub-investment adviser and recommend the hiring, termination, and replacement of any sub-investment adviser to the Board. The fund has a Fund Accounting and Administrative Services Agreement (the “Administration Agreement”) with Dreyfus, whereby Dreyfus performs administrative, accounting and recordkeeping services for the fund. The fund has agreed to compensate Dreyfus for providing accounting and recordkeeping services, administration, compliance monitoring, regulatory and shareholder reporting, as well as related facilities, equipment and clerical help. The fee is based on the fund’s average daily net assets and computed at the following annual rates: .10% of the first $500 million, .065% of the next $500 million and .02% in excess of $1 billion. In addition, after applying any expense limitations or fee waivers that reduce the fees paid to Dreyfus for this service, Dreyfus has contractually 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) agreed in writing to waive any remaining fees for this service to the extent that they exceed both Dreyfus’ costs in providing these services and a reasonable allocation of the costs incurred by Dreyfus and its affiliates related to the support and oversight of these services. The fund also reimburses Dreyfus for the out-of-pocket expenses incurred in performing this service for the fund. Pursuant to the Administration Agreement, the fund was charged $43,268 during the period ended March 31, 2016. During the period ended March 31, 2016, the Distributor retained $5 from commissions earned on sales of the fund’s Class A shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended March 31, 2016, Class C shares were charged $1,098 pursuant to the Distribution Plan. (c ) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended March 31, 2016 , Class A and Class C shares were charged $1,427 and $366, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Distribution Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Trustees who are not “interested persons” of the Trust and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plan or Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of 32 transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended March 31, 2016, the fund was charged $1,328 for transfer agency services and $56 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $18. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended March 31, 2016, the fund was charged $125,332 pursuant to the custody agreement. During the period ended March 31, 2016, the fund was charged $5,294 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $67,126, administration fees $1,550, Distribution Plan fees $185, Shareholder Services Plan fees $300, custodian fees $106,480, Chief Compliance Officer fees $5,294 and transfer agency fees $563. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. (e) A 2% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance subject to certain exceptions, including redemptions made through use of the fund’s exchange privilege. During the period ended March 31, 2016, redemption fees charged and retained by the fund amounted to $181,894. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended March 31, 2016, amounted to $45,649,025 and $100,698,070, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. The fund enters into International Swaps and Derivatives Association, Inc. Master Agreements or similar agreements (collectively, “Master Agreements”) with its over-the-counter (“OTC”) derivative contract counterparties in order to, among other things, reduce its credit risk to counterparties. Master Agreements include provisions for general obligations, representations, 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) collateral and events of default or termination. Under a Master Agreement, the fund may offset with the counterparty certain derivative financial instrument’s payables and/or receivables with collateral held and/or posted and create one single net payment in the event of default or termination. Each type of derivative instrument that was held by the fund during the period ended March 31, 2016 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. At March 31, 2016, there were no forward contracts outstanding. The following summarizes the average market value of derivatives outstanding during the period ended March 31, 2016 : Average Market Value ($) Forward contracts 402,408 At March 31, 2016, accumulated net unrealized appreciation on investments was $1,732,093, consisting of $7,837,149 gross unrealized appreciation and $6,105,056 gross unrealized depreciation. 34 At March 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 35 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY, ADMINISTRATION AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) At a meeting of the fund’s Board of Trustees held on February 24-25, 2016, the Board considered the renewal of the fund’s Investment Advisory Agreement and Administration Agreement, pursuant to which Dreyfus provides the fund with investment advisory services and administrative services (together, the “Management Agreement”) and Dreyfus’ separate Sub-Investment Advisory Agreements (the “Sub-Investment Advisory Agreements” and, collectively with the Management Agreement, the “Agreements”) with each of The Boston Company Asset Management LLC (“TBCAM”) and Mellon Capital Management Corporation (“Mellon Capital,” and, together with TBCAM, the “Subadvisers”) pursuant to which each Subadviser serves as a sub-investment adviser and provides day-to-day management of a portion of the fund’s investments. The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Subadvisers. In considering the renewal of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. A representative of Dreyfus reminded the Board that the fund uses a “manager of managers” approach by selecting one or more experienced investment managers to serve as subadvisers to the fund. The fund also uses a “fund of funds” approach by investing in one or more underlying funds. The fund currently allocates its assets among emerging market equity strategies employed by TBCAM and Mellon Capital, each an affiliate of Dreyfus, and two affiliated underlying funds, Dreyfus Global Emerging Markets Fund (the “Newton Fund”), which is sub-advised by Newton Capital Management Limited, an affiliate of Dreyfus, and Dreyfus Strategic Beta Emerging Markets Fund, which is sub-advised by Mellon Capital. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ 36 corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures, as well as Dreyfus’ supervisory activities over the Subadvisers. The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Broadridge Financial Solutions, Inc. (“Broadridge”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2015, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Broadridge as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Broadridge used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. The Board was reminded that, prior to January 31, 2014, the fund did not use a “manager of managers” or “fund of funds” approach and the fund’s investment strategies were different than the strategies currently in place. The Board noted that different investment strategies may lead to different performance results and that the fund’s performance for periods prior to the Effective Date reflects the investment strategy in effect prior to that date. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance (Class A and/or Class I shares) was above the Performance Group and Performance Universe medians for the 37 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY, ADMINISTRATION AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) various periods, except for the five-year period when the fund’s performance was below the Performance Group median. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The Board noted that the fund’s contractual management fee was above the Expense Group median and the fund’s actual management fee and expense ratio were below the Expense Group and the Expense Universe medians. The Board was reminded that no investment advisory fee or administration fee are applied to the portion of the fund’s average daily net assets allocated to affiliated and unaffiliated open-end and closed-end funds, including the Newton Fund and the Mellon Capital Fund. Dreyfus representatives noted that Dreyfus has contractually agreed, until February 1, 2017, to waive receipt of its fees and/or assume the direct expenses of the fund so that the expenses of Class A, Class C, Class I and Class Y shares (excluding Rule 12b-1 fees, shareholder services fees, acquired fund fees and expenses incurred by underlying funds, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 1.35%, 1.35%, 1.35% and 1.30%, respectively. Dreyfus representatives also noted that, in connection with the Administration Agreement and its related fees, Dreyfus has contractually agreed to waive its fees to the extent that such fees exceed Dreyfus’ costs in providing the services contemplated under the Administration Agreement. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Broadridge category as the fund and (2) paid to Dreyfus or the Subadvisers or its affiliates for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. The Board considered the fee to the Subadvisers in relation to the fee paid to Dreyfus by the fund and the respective services provided by the 38 Subadvisers and Dreyfus. The Board also noted each Subadviser’s fee is paid by Dreyfus (out of its fee from the fund) and not the fund. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund (which was zero) and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered on the advice of its counsel the profitability analysis (1) as part of its evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus and the Subadvisers, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Since Dreyfus, and not the fund, pays the Subadvisers pursuant to the Sub-Investment Advisory Agreements, the Board did not consider the Subadvisers’ profitability to be relevant to its deliberations. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus and the Subadvisers from acting as investment adviser and sub-investment advisers, respectively, and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreements. Based on the 39 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY, ADMINISTRATION AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) discussions and considerations as described above, the Board concluded and determined as follows. · The Board concluded that the nature, extent and quality of the services provided by Dreyfus and the Subadvisers are adequate and appropriate. · The Board was satisfied with the fund’s performance. · The Board concluded that the fees paid to Dreyfus and the Subadvisers were reasonable in light of the considerations described above. · The Board determined that the fee charged by Dreyfus under the Agreements was for services in addition to, and not duplicative of, services provided under the advisory contracts of the underlying funds in which the fund invests. · The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreements and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates and the Subadvisers, of the fund and the services provided to the fund by Dreyfus and the Subadvisers. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreements, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board determined to renew the Agreements. 40 NOTES 41 For More Information Dreyfus Diversified Emerging Markets Fund 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Sub-Investment Adviser Mellon Capital Management Corporation 50 Fremont Street, Suite 3900 San Francisco, CA 94105 The Boston Company Asset Management, LLC BNY Mellon Center One Boston Place Boston, MA 02108 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Ticker Symbols: Class A: DBEAX Class C: DBECX Class I: SBCEX Class Y: SBYEX Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. (phone 1-800-SEC-0330 for information). A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at www.dreyfus.com and on the SEC’s website at www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 6919SA0316 Dreyfus/Newton International Equity Fund SEMIANNUAL REPORT March 31, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the President 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 14 Notes to Financial Statements 18 Information About the Renewal of the Fund’s Investment Advisory, Administration and Sub-Investment Advisory Agreements 29 FOR MORE INFORMATION Back Cover Dreyfus/Newton International Equity Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus/Newton International Equity Fund, covering the six-month period from October 1, 2015, through March 31, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The reporting period was a time of varied and, at times, conflicting economic influences. On one hand, the U.S. economy continued to grow as domestic labor markets posted significant gains, housing markets recovered, and lower fuel prices put cash in consumers’ pockets. Indeed, these factors, along with low inflation, prompted the Federal Reserve Board in December to raise short-term interest rates for the first time in nearly a decade. On the other hand, the global economy continued to disappoint, particularly in China and other emerging markets, where reduced industrial demand and declining currency values sparked substantial declines in commodity prices. These developments proved especially challenging for financial markets in January and early February, but stocks and riskier sectors of the bond market later rallied strongly to post positive returns, on average, for the reporting period overall. While we are encouraged that stabilizing commodity prices and continued strength in the U.S. economy recently have supported the financial markets, we expect market volatility to persist over the foreseeable future until global economic uncertainty abates. In addition, wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets suggest that selectivity may be an important determinant of investment success over the months ahead. We encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation April 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2015, through March 31, 2016, as provided by Paul Markham, Lead Portfolio Manager of Newton Capital Management Limited, Sub-Investment Adviser Fund and Market Performance Overview For the six-month period ended March 31, 2016, Dreyfus/Newton International Equity Fund’s Class A shares produced a total return of 0.82%, Class C shares returned 0.50%, Class I shares returned 1.07%, and Class Y shares returned 1.03%. 1 In comparison, the fund’s benchmark, the Morgan Stanley Capital International Europe, Australasia, Far East Index (“MSCI EAFE Index”), produced a total return of 1.56% for the same period. 2 Developed equity markets generally produced mildly positive total returns during the reporting period amid global economic headwinds. The fund lagged its benchmark, largely due to shortfalls in the United Kingdom, Switzerland, and Australia. The Fund’s Investment Approach The fund normally invests at least 80% of its assets in common stocks, securities convertible into common stocks of foreign companies, and in depositary receipts evidencing ownership in such securities. The process of selecting investments begins with Newton’s core list of global investment themes. These themes, which are reviewed and updated regularly, are based on observable economic, industrial, or social trends (typically global) that Newton believes will positively or negatively affect certain sectors or industries. As examples of themes followed during the period, for instance, Newton’s Debt Burden theme asserts that excessive debt is weighing on economic activity, and that the way in which deleveraging occurs is critical to the outlook for economics and financial markets. In addition, Newton’s Net Effects theme focuses upon the opportunities and risks inherent in the growth of information technology networks around the world. Markets Proved Volatile amid Global Instability The MSCI EAFE Index rebounded from earlier weakness in October 2015 when the Chinese central bank cut interest rates and expectations rose that Eurozone and Japanese central banks would further ease monetary policy. Nonetheless, market volatility persisted over the remainder of 2015 as investors awaited higher short-term interest rates in the United States. The market decline accelerated in January and early February 2016 amid renewed concerns about the Chinese economy and plummeting commodity prices. Japanese investors were further blindsided by the surprise announcement that the Bank of Japan would join the European Central Bank in adopting negative interest rates as part of its stimulus program. International equity markets fared much better from mid-February through the reporting period’s end. Investor sentiment improved in response to stabilizing oil prices, expectations of additional easing measures from the ECB, and comments from the Federal Reserve Board suggesting that U.S. interest rates would rise more gradually than previously feared. U.K. Holdings Weighed on Relative Performance Although the fund participated in the overall market’s modest gains during the reporting period, disappointing stock selections in the United Kingdom weighed on relative results. Among consumer discretionary companies, takeaway food delivery website Just Eat declined amid evidence that alternative platforms were gaining market share, and retailers Next and Dixons 3 DISCUSSION OF FUND PERFORMANCE (continued) Carphone were hurt by slowing sales. U.K. financial companies also demonstrated weakness, including fund holding Barclays. In Switzerland, drug developer Novartis lost value due to disappointing quarterly earnings and political rhetoric regarding U.S. drug pricing. In addition, underweighted exposure to Australian stocks prevented the fund from participating more fully in their gains. From an industry group perspective, underweighted exposure to banks bolstered relative results in the financials sector, but these benefits were more than offset by declines in fund holdings Credit Suisse Group, Nomura Holdings , and Commerzbank. The fund achieved better results in Japan, where consumer staples stocks were key contributors. Japan Tobacco rebounded from earlier weakness in the wake of news that the company was raising its prices. Suntory Beverage & Food and pharmacy operator Sugi Holdings also fared well. The information technology sector represented the reporting period’s top industry group over the reporting period. German semiconductor manufacturer Infineon Technologies increased its dividend and reported better-than-expected margins and earnings. Chinese search engine Baidu, Japanese IT staffing company TechnoPro Holdings, and German software developer SAP all performed strongly. In other areas, Dutch publisher Wolters Kluwer demonstrated strong organic growth, healthy operating profits, and higher-than-expected free cash flow, and Chinese sofa manufacturer Man Wah Holdings advanced as investors came to appreciate the company’s consistent execution and promising growth outlook. Maintaining a Cautious Investment Posture The world’s economies generally are still languishing, casting significant doubt on whether precedent-setting stimulus programs will achieve policymakers’ desired outcomes. In light of this and other factors, we expect heightened market volatility, lower returns, and lower government bond yields in the months ahead. Therefore, we have retained a bias towards higher quality, traditionally defensive investments, including companies with solid and repeatable cash flows, sensible capital allocation, robust balance sheets, and the capacity to pay out sustainable dividends. As of the reporting period’s end, the fund held overweighted exposure to the consumer staples, consumer discretionary, and information technology sectors, but we have identified relatively few opportunities in the financials, industrials, energy, and materials sectors. April 15, 2016 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Investing internationally involves special risks, including changes in currency exchange rates, political, economic and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid, and difficult to value, and there is the risk that changes in the value of a derivative held by the fund will not correlate with the underlying instruments or the fund’s other investments. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions. The Morgan Stanley Capital International Europe, Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. The Index does not take into account fees and expenses to which the fund is subject. Investors cannot invest directly in any index. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/Newton International Equity Fund from October 1, 2015 to March 31, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended March 31, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 6.13 $ 9.97 $ 4.62 $ 4.42 Ending value (after expenses) $1,008.20 $1,005.00 $1,010.70 $1,010.30 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended March 31, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 6.16 $ 10.02 $ 4.65 $ 4.45 Ending value (after expenses) $1,018.90 $1,015.05 $1,020.40 $1,020.60 † Expenses are equal to the fund's annualized expense ratio of 1.22% for Class A, 1.99% for Class C, .92% for Class I and .88% for Class Y, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS March 31, 2016 (Unaudited) Common Stocks - 95.9% Shares Value ($) Australia - .7% Dexus Property Group 1,285,262 Belgium - 2.3% Anheuser-Busch InBev 202,958 China - 2.2% Baidu, ADR 60,029 a 11,458,336 China Biologic Products 114,366 a 13,092,620 France - 2.5% Air Liquide 99,543 11,201,292 Vivendi 776,309 16,324,564 Georgia - .6% TBC Bank, GDR 610,760 Germany - 13.0% Bayer 148,041 17,401,526 Commerzbank 166,024 a 1,443,531 Hella KGaA Hueck & Co 268,387 11,389,826 Infineon Technologies 1,681,454 23,926,198 LEG Immobilien 446,272 a 42,072,388 MTU Aero Engines Holding 114,909 11,021,358 SAP 224,477 18,161,280 Telefonica Deutschland Holding 3,618,790 19,604,988 Hong Kong - 3.4% AIA Group 3,642,912 20,639,262 Man Wah Holdings 13,941,400 17,648,365 India - 1.1% HDFC Bank, ADR 197,221 Ireland - 1.1% CRH 437,601 Italy - 2.5% Atlantia 995,932 Japan - 24.4% Don Quijote Holdings 740,000 25,708,828 FANUC 86,100 13,376,503 Japan Airlines 582,886 21,348,404 6 Common Stocks - 95.9% (continued) Shares Value ($) Japan - 24.4% (continued) Japan Tobacco 853,600 35,571,407 LIXIL Group 364,500 7,432,827 M3 447,500 11,260,562 Recruit Holdings 527,971 16,114,269 Sawai Pharmaceutical 128,700 8,061,975 Skylark 1,465,500 19,349,887 SoftBank Group 246,600 11,757,569 Sugi Holdings 449,700 23,734,666 Suntory Beverage & Food 415,600 18,722,218 TechnoPro Holdings 547,200 16,239,264 Topcon 1,624,800 21,424,348 Toyota Motor 402,200 21,270,553 Mexico - .9% Grupo Financiero Santander Mexico, Cl. B, ADR 1,138,418 Netherlands - 8.6% Intertrust 515,665 b 11,500,818 RELX 1,117,828 19,518,520 Unilever 607,020 27,204,382 Wolters Kluwer 931,691 37,190,883 Norway - .8% DNB 748,924 Philippines - .2% Energy Development 14,902,800 Portugal - 1.0% Galp Energia 853,309 Switzerland - 9.2% Actelion 92,129 a 13,768,330 Credit Suisse Group 1,455,697 a 20,604,270 Nestle 387,127 28,927,331 Novartis 323,525 23,451,399 Roche Holding 62,667 15,426,425 United Kingdom - 21.4% Associated British Foods 411,019 19,769,951 Barclays 8,120,763 17,495,109 British American Tobacco 323,284 18,990,486 Centrica 6,186,551 20,232,064 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 95.9% (continued) Shares Value ($) United Kingdom - 21.4% (continued) Diageo 658,373 17,791,181 Dixons Carphone 2,576,968 15,778,035 GlaxoSmithKline 423,378 8,586,013 Just Eat 2,535,655 a 13,740,594 Merlin Entertainments 1,783,191 b 11,870,695 Next 145,982 11,321,960 Prudential 1,070,364 20,000,338 Royal Dutch Shell, Cl. B 579,637 14,152,513 Vodafone Group 9,473,859 30,098,205 Wolseley 319,917 18,098,886 Total Common Stocks (cost $979,938,940) Other Investment - 3.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $41,699,353) 41,699,353 c Total Investments (cost $1,021,638,293) 99.7% Cash and Receivables (Net) .3% Net Assets 100.0% ADR—American Depository Receipt GDR—Global Depository Receipt a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2016, these securities were valued at $23,371,513 or 2.1% of net assets. c Investment in affiliated money market mutual fund. 8 Portfolio Summary (Unaudited) † Value (%) Consumer Staples 19.4 Consumer Discretionary 18.9 Financials 15.1 Industrials 12.4 Health Care 11.9 Information Technology 6.3 Telecommunication Services 5.5 Money Market Investment 3.8 Energy 2.3 Materials 2.1 Utilities 2.0 † Based on net assets. See notes to financial statements. 9 STATEMENT OF ASSETS AND LIABILITIES March 31, 2016 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 979,938,940 1,065,641,192 Affiliated issuers 41,699,353 41,699,353 Cash 1,280,198 Cash denominated in foreign currency 238,551 238,689 Dividends receivable 5,560,736 Receivable for shares of Beneficial Interest subscribed 1,703,540 Receivable for investment securities sold 640,043 Prepaid expenses 46,602 1,116,810,353 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 905,975 Payable for investment securities purchased 4,780,885 Payable for shares of Beneficial Interest redeemed 240,370 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 11,047 Accrued expenses 47,047 5,985,324 Net Assets ($) 1,110,825,029 Composition of Net Assets ($): Paid-in capital 1,081,516,788 Accumulated undistributed investment income—net 4,547,313 Accumulated net realized gain (loss) on investments (60,961,604) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 85,722,532 Net Assets ($) 1,110,825,029 Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 6,830,310 1,611,363 65,254,615 1,037,128,741 Shares Outstanding 368,727 88,841 3,551,218 56,694,274 Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Six Months Ended March 31, 2016 (Unaudited) Investment Income ($): Income: Cash dividends (net of $783,865 foreign taxes withheld at source): Unaffiliated issuers 11,102,245 Affiliated issuers 34,915 Total Income 11,137,160 Expenses: Investment advisory fee—Note 3(a) 4,115,324 Custodian fees—Note 3(c) 148,188 Administration fee—Note 3(a) 93,500 Registration fees 49,128 Professional fees 36,368 Trustees’ fees and expenses—Note 3(d) 32,753 Shareholder servicing costs—Note 3(c) 25,988 Loan commitment fees—Note 2 8,203 Prospectus and shareholders’ reports 7,963 Distribution fees—Note 3(b) 5,777 Interest expense—Note 2 426 Miscellaneous 27,513 Total Expenses 4,551,131 Less—reduction in fees due to earnings credits—Note 3(c) (24) Net Expenses 4,551,107 Investment Income—Net 6,586,053 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions (23,638,809) Net realized gain (loss) on forward foreign currency exchange contracts (4,352,050) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 33,111,913 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (18,729) Net Unrealized Appreciation (Depreciation) 33,093,184 Net Realized and Unrealized Gain (Loss) on Investments 5,102,325 Net Increase in Net Assets Resulting from Operations 11,688,378 See notes to financial statements. 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended March 31, 2016 (Unaudited) Year Ended September 30, 2015 Operations ($): Investment income—net 6,586,053 11,342,544 Net realized gain (loss) on investments (27,990,859) (20,825,922) Net unrealized appreciation (depreciation) on investments 33,093,184 (49,956,650) Net Increase (Decrease) in Net Assets Resulting from Operations 11,688,378 Dividends to Shareholders from ($): Investment income—net: Class A (66,687) (45,244) Class C (4,742) (19,617) Class I (610,971) (826,604) Class Y (11,120,282) (24,124,094) Net realized gain on investments: Class A - (41,568) Class C - (18,505) Class I - (540,048) Class Y - (13,319,218) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A 1,614,495 6,034,240 Class C 416,159 730,359 Class I 33,116,823 35,984,384 Class Y 240,356,897 319,351,626 Dividends reinvested: Class A 65,674 84,769 Class C 4,742 38,122 Class I 569,132 1,248,485 Class Y 4,475,809 19,737,631 Cost of shares redeemed: Class A (1,833,208) (786,295) Class C (223,469) (436,089) Class I (11,719,831) (18,271,886) Class Y (102,855,231) (114,873,841) Increase (Decrease) in Net Assets from Beneficial Interest Transactions 163,987,992 248,841,505 Total Increase (Decrease) in Net Assets 163,873,688 150,466,579 Net Assets ($): Beginning of Period 946,951,341 796,484,762 End of Period 1,110,825,029 946,951,341 Undistributed investment income—net 4,547,313 9,763,942 12 Six Months Ended March 31, 2016 (Unaudited) Year Ended September 30, 2015 Capital Share Transactions (Shares): Class A Shares sold 88,612 297,171 Shares issued for dividends reinvested 3,419 4,536 Shares redeemed (99,082) (39,761) Net Increase (Decrease) in Shares Outstanding 261,946 Class C Shares sold 22,479 36,131 Shares issued for dividends reinvested 252 2,073 Shares redeemed (12,185) (22,382) Net Increase (Decrease) in Shares Outstanding 10,546 15,822 Class I a Shares sold 1,796,329 1,796,337 Shares issued for dividends reinvested 29,891 67,340 Shares redeemed (641,968) (943,910) Net Increase (Decrease) in Shares Outstanding 1,184,252 919,767 Class Y a Shares sold 13,133,236 16,257,122 Shares issued for dividends reinvested 236,191 1,070,951 Shares redeemed (5,554,572) (5,902,266) Net Increase (Decrease) in Shares Outstanding 7,814,855 11,425,807 a During the period ended March 31, 2016, 178,485 Class I shares representing $3,290,510 were exchanged for 179,298 Class Y shares. See notes to financial statements. 13 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Six Months Ended March 31, 2016 Year Ended September 30, Class A Shares (Unaudited) 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 18.54 20.41 20.15 16.96 14.74 16.80 Investment Operations: Investment income—net a .08 .19 .47 .21 .18 .19 Net realized and unrealized gain (loss) on investments .08 (1.33) .10 3.19 2.52 (1.82) Total from Investment Operations .16 (1.14) .57 3.40 2.70 (1.63) Distributions: Dividends from investment income—net (.18) (.38) (.31) (.21) (.23) (.17) Dividends from net realized gain on investments – (.35) – – (.25) (.26) Total Distributions (.18) (.73) (.31) (.21) (.48) (.43) Net asset value, end of period 18.52 18.54 20.41 20.15 16.96 14.74 Total Return (%) b .82 c (5.58) 2.88 20.24 18.92 (10.10) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.22 d 1.19 1.30 1.34 1.32 1.32 Ratio of net expenses to average net assets 1.22 d 1.19 1.30 1.34 1.32 1.32 Ratio of net investment income to average net assets .90 d .97 2.22 1.11 1.14 1.06 Portfolio Turnover Rate 19.91 c 36.37 39.45 55.27 57.88 63.28 Net Assets, end of period ($ x 1,000) 6,830 6,965 2,324 9,404 7,300 9,766 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 14 Six Months Ended March 31, 2016 Year Ended September 30, Class C Shares (Unaudited) 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 18.10 20.10 19.90 16.70 14.54 16.59 Investment Operations: Investment income—net a .01 .02 .29 .05 .07 .05 Net realized and unrealized gain (loss) on investments .08 (1.30) .14 3.17 2.47 (1.79) Total from Investment Operations .09 (1.28) .43 3.22 2.54 (1.74) Distributions: Dividends from investment income—net (.05) (.37) (.23) (.02) (.13) (.05) Dividends from net realized gain on investments – (.35) – – (.25) (.26) Total Distributions (.05) (.72) (.23) (.02) (.38) (.31) Net asset value, end of period 18.14 18.10 20.10 19.90 16.70 14.54 Total Return (%) b .50 c (6.39) 2.18 19.31 17.92 (10.79) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.99 d 2.01 2.04 2.13 2.16 2.07 Ratio of net expenses to average net assets 1.99 d 2.01 2.04 2.13 2.16 2.07 Ratio of net investment income to average net assets .16 d .10 1.43 .28 .42 .31 Portfolio Turnover Rate 19.91 c 36.37 39.45 55.27 57.88 63.28 Net Assets, end of period ($ x 1,000) 1,611 1,417 1,256 979 722 924 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended March 31, 2016 Year Ended September 30, Class I Shares (Unaudited) 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 18.39 20.37 20.10 16.92 14.77 16.84 Investment Operations: Investment income—net a .12 .26 .61 .26 .24 .26 Net realized and unrealized gain (loss) on investments .09 (1.35) .03 3.18 2.49 (1.86) Total from Investment Operations .21 (1.09) .64 3.44 2.73 (1.60) Distributions: Dividends from investment income—net (.22) (.54) (.37) (.26) (.33) (.21) Dividends from net realized gain on investments – (.35) – – (.25) (.26) Total Distributions (.22) (.89) (.37) (.26) (.58) (.47) Net asset value, end of period 18.38 18.39 20.37 20.10 16.92 14.77 Total Return (%) 1.07 b (5.37) 3.25 20.62 19.27 (9.90) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .92 c .90 .96 1.01 1.04 1.05 Ratio of net expenses to average net assets .92 c .90 .96 1.01 1.04 1.05 Ratio of net investment income to average net assets 1.32 c 1.32 2.95 1.42 1.54 1.48 Portfolio Turnover Rate 19.91 b 36.37 39.45 55.27 57.88 63.28 Net Assets, end of period ($ x 1,000) 65,255 43,538 29,479 535,265 430,297 484,349 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements. 16 Six Months Ended March 31, 2016 Year Ended September 30, Class Y Shares (Unaudited) 2015 2014 2013 a Per Share Data ($): Net asset value, beginning of period 18.31 20.38 20.11 18.74 Investment Operations: Investment income—net b .12 .26 .22 .06 Net realized and unrealized gain (loss) on investments .08 (1.34) .43 1.31 Total from Investment Operations .20 (1.08) .65 1.37 Distributions: Dividends from investment income—net (.22) (.64) (.38) – Dividends from net realized gain on investments – (.35) – – Total Distributions (.22) (.99) (.38) – Net asset value, end of period 18.29 18.31 20.38 20.11 Total Return (%) 1.03 c (5.32) 3.33 6.29 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .88 d .89 .91 .94 d Ratio of net expenses to average net assets .88 d .89 .91 .94 d Ratio of net investment income to average net assets 1.28 d 1.32 1.10 1.19 d Portfolio Turnover Rate 19.91 c 36.37 39.45 55.27 Net Assets, end of period ($ x 1,000) 1,037,129 895,031 763,426 1 a From July 1, 2013, (commencement of initial offering) to September 30, 2013. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus/Newton International Equity Fund (the “fund”) is a separate diversified series of Dreyfus Investment Funds (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering seven series, including the fund. The fund’s investment objective is to seek long-term growth of capital. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Newton Capital Management Limited (“Newton”), serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear Distribution and/or Shareholder Services Plan fees. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no Distribution or Shareholder Services Plan fees. Class Y shares are sold at net asset value per share generally to institutional investors, and bear no Distribution or Shareholder Services Plan fees. Class I and Class Y shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that 18 series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Trust's Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. 20 Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts ("forward contracts") are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of March 31, 2016 in valuing the fund’s investments: Level 1 – Unadjusted Quoted Prices Level 2 –Other Significant Observable Inputs Level 3 –Significant Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks † 53,398,581 – – Equity Securities - Foreign Common Stocks † 1,012,242,611 – – Mutual Funds 41,699,353 – – Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† – (11,047) – † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. At September 30, 2015, $882,706,617 of exchange traded foreign equity securities were classified within Level 2 of the fair value hierarchy pursuant to the fund’s fair valuation procedures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended March 31, 2016 were as follows: Affiliated Investment Company Value 9/30/2015 ($) Purchases ($) Sales ($) Value 3/31/2016 ($) Net Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 45,994,333 267,212,827 271,507,807 41,699,353 3.8 (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to 22 distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended March 31, 2016, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended March 31, 2016, the fund did not incur any interest or penalties. Each tax year in the three-year period ended September 30, 2015 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010, the fund is permitted to carry forward capital losses for an unlimited period. Furthermore, capital loss carryovers retain their character as either short-term or long-term capital losses. The fund has an unused capital loss carryover of $25,245,083 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to September 30, 2015. The fund has $14,560,632 of short-term capital losses and $10,684,451 of long-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal year ended September 30, 2015 was as follows: ordinary income $27,721,796 and long-term capital gains $11,213,102. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $555 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to January 11, 2016, the unsecured credit facility with Citibank, N.A. was $480 million and prior to October 7, 2015, the unsecured credit facility with Citibank, N.A. was $430 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended March 31, 2016, was approximately $63,900 with a related weighted average annualized interest rate of 1.33%. NOTE 3—Investment Advisory Fee, Sub-Investment Advisory Fee, Administration Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with Dreyfus, the investment advisory fee is computed at the annual rate of .80% of the value of the fund's average daily net assets and is payable monthly. Pursuant to a sub-investment advisory agreement between Dreyfus and Newton, Dreyfus pays Newton a monthly fee at an annual percentage rate of the value of the fund’s average daily net assets. The fund has a Fund Accounting and Administrative Services Agreement (the “Administration Agreement”) with Dreyfus, whereby Dreyfus performs administrative, accounting and recordkeeping services for the fund. The fund has agreed to compensate Dreyfus for providing accounting and recordkeeping services, administration, compliance monitoring, regulatory and shareholder reporting, as well as related facilities, equipment and clerical help. The fee is based on the fund’s average daily net assets and computed at the following annual rates: .10% of the first $500 million, .065% of the next $500 million and .02% in excess of $1 billion. In addition, after applying any expense limitations or fee waivers that reduce the fees paid to Dreyfus for this service, Dreyfus has contractually agreed in writing to waive any remaining fees for this service to the extent that they exceed both Dreyfus’ costs in providing these services and a reasonable allocation of the costs incurred by Dreyfus and its affiliates related to the support and oversight of these services. The fund also reimburses Dreyfus for the out-of-pocket expenses incurred in performing this service for the fund. Pursuant to the Administration Agreement, the fund was charged $93,500 during the period ended March 31, 2016. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended March 31, 2016, Class C shares were charged $5,777 pursuant to the Distribution Plan. (c ) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily 24 net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended March 31, 2016 , Class A and Class C shares were charged $8,799 and $1,926, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Distribution Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Trustees who are not “interested persons” of the Trust and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plan or Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended March 31, 2016, the fund was charged $2,368 for transfer agency services and $78 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $24. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended March 31, 2016, the fund was charged $148,188 pursuant to the custody agreement. During the period ended March 31, 2016, the fund was charged $5,294 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) $731,887, administration fees $15,617, Distribution Plan fees $994, Shareholder Services Plan fees $1,770, custodian fees $147,167, Chief Compliance Officer fees $5,294 and transfer agency fees $3,246. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended March 31, 2016, amounted to $344,888,278 and $200,537,449, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. The fund enters into International Swaps and Derivatives Association, Inc. Master Agreements or similar agreements (collectively, “Master Agreements”) with its over-the-counter (“OTC”) derivative contract counterparties in order to, among other things, reduce its credit risk to counterparties. Master Agreements include provisions for general obligations, representations, collateral and events of default or termination. Under a Master Agreement, the fund may offset with the counterparty certain derivative financial instrument’s payables and/or receivables with collateral held and/or posted and create one single net payment in the event of default or termination. Each type of derivative instrument that was held by the fund during the period ended March 31, 2016 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of 26 changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open forward contracts at March 31, 2016: Forward Foreign Currency Exchange Contracts Foreign Currency Amounts Cost/ Proceeds ($) Value ($) Unrealized (Depreciation)($) Purchases: Barclays Bank British Pound, Expiring 4/1/2016 1,245,966 1,792,845 1,789,512 (3,333) JP Morgan Chase Bank Japanese Yen, Expiring 4/4/2016 179,162,511 1,595,530 1,591,919 (3,611) Royal Bank of Scotland Japanese Yen, Expiring 4/5/2016 157,501,516 1,403,308 1,399,454 (3,854) Sales: UBS Japanese Yen, Expiring 4/1/2016 3,144,150 27,688 27,937 (249) Gross Unrealized Depreciation The provisions of ASC Topic 210 “Disclosures about Offsetting Assets and Liabilities” require disclosure on the offsetting of financial assets and liabilities. These disclosures are required for certain investments, including derivative financial instruments subject to Master Agreements which are eligible for offsetting in the Statement of Assets and Liabilities and require the fund to disclose both gross and net information with respect to such investments. For financial reporting purposes, the fund does not offset derivative assets and derivative liabilities that are subject to Master Agreements in the Statement of Assets and Liabilities. At March 31, 2016, derivative assets and liabilities (by type) on a gross basis are as follows: 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Derivative Financial Instruments: Assets ($) Liabilities ($) Forward contracts - (11,047) Total gross amount of derivative assets and liabilities in the Statement of Assets and Liabilities - (11,047) Derivatives not subject to Master Agreements - - Total gross amount of assets and liabilities subject to Master Agreements - (11,047) The following table presents derivative liabilities net of amounts available for offsetting under Master Agreements and net of related collateral received or pledged, if any, as of March 31, 2016: Financial Instruments and Derivatives Gross Amount of Available Collateral Net Amount of Counterparty Liabilities ($) 1 for Offset ($) Pledged ($) Liabilities ($) Barclays Bank (3,333) - - (3,333) JP Morgan Chase Bank (3,611) - - (3,611) Royal Bank of Scotland (3,854) - - (3,854) UBS (249) - - (249) Total - - 1 Absent a default event or early termination, OTC derivative assets and liabilities are presented at gross amounts and are not offset in the Statement of Assets and Liabilities. The following summarizes the average market value of derivatives outstanding during the period ended March 31, 2016 : Average Market Value ($) Forward contracts 33,391,287 At March 31, 2016, accumulated net unrealized appreciation on investments was $85,702,252, consisting of $147,505,010 gross unrealized appreciation and $61,802,758 gross unrealized depreciation. At March 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 28 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY, ADMINISTRATION AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) At a meeting of the fund’s Board of Trustees held on February 24-25, 2016, the Board considered the renewal of the fund’s Investment Advisory Agreement and Administration Agreement, pursuant to which Dreyfus provides the fund with investment advisory services and administrative services (together, the “Management Agreement”), and the Sub-Investment Advisory Agreement (together with the Management Agreement, the “Agreements”), pursuant to which Newton Capital Management Limited (the “Subadviser”) provides day-to-day management of the fund’s investments. The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Subadviser. In considering the renewal of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures, as well as Dreyfus’ supervisory activities over the Subadviser. The Board also considered portfolio management’s brokerage policies and practices 29 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY, ADMINISTRATION AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Broadridge Financial Solutions, Inc. (“Broadridge”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2015, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Broadridge as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Broadridge used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance for Class A and Class I shares was above the Performance Group and Performance Universe medians for the various periods, except for the ten-year period when the fund’s performance was below the Performance Universe median. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The Board noted that the fund’s contractual management fee was below the Expense Group median, the fund’s actual management fee was below the Expense Group median and above the Expense Universe median and the fund’s total expenses were below the Expense Group and Expense Universe medians. Dreyfus representatives noted that, in connection with the Administration Agreement and its related fees, Dreyfus has contractually agreed to waive its fees to the extent that such fees exceed Dreyfus’ costs in providing the services contemplated under the Administration Agreement. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by 30 Dreyfus that are in the same Broadridge category as the fund and (2) paid to Dreyfus or the Subadviser or its affiliates for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. The Board considered the fee to the Subadviser in relation to the fee paid to Dreyfus by the fund and the respective services provided by the Subadviser and Dreyfus. The Board also noted the Subadviser’s fee is paid by Dreyfus (out of its fee from the fund) and not the fund. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered on the advice of its counsel the profitability analysis (1) as part of its evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus and the Subadviser, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Since Dreyfus, and not the fund, pays the Subadviser pursuant to the Sub-Investment Advisory Agreement, the Board did not consider the Subadviser’s profitability to be relevant to its deliberations. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect 31 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY, ADMINISTRATION AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus and the Subadviser from acting as investment adviser and sub-investment adviser, respectively, and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreements. Based on the discussions and considerations as described above, the Board concluded and determined as follows. · The Board concluded that the nature, extent and quality of the services provided by Dreyfus and the Subadviser are adequate and appropriate. · The Board was satisfied with the fund’s performance. · The Board concluded that the fees paid to Dreyfus and the Subadviser were reasonable in light of the considerations described above. · The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates and the Subadviser, of the fund and the services provided to the fund by Dreyfus and the Subadviser. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreements, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which 32 lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board determined to renew the Agreements. 33 For More Information Dreyfus/Newton International Equity Fund 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Sub-Investment Adviser Newton Capital Management Limited 160 Queen Victoria Street London, EC4V, 4LA, UK Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Ticker Symbols: Class A: NIEAX Class C: NIECX Class I: SNIEX Class Y: NIEYX Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. (phone 1-800-SEC-0330 for information). A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at www.dreyfus.com and on the SEC’s website at www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 6916SA0316 Dreyfus Tax Sensitive Total Return Bond Fund SEMIANNUAL REPORT March 31, 2016 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the President 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Changes in Net Assets 20 Financial Highlights 22 Notes to Financial Statements 26 Information About the Renewal of the Fund’s Investment Advisory, Administration And Sub-Investment Advisory Agreements 36 FOR MORE INFORMATION Back Cover Dreyfus Tax Sensitive Total Return Bond Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Tax Sensitive Total Return Bond Fund, covering the six-month period from October 1, 2015, through March 31, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The reporting period was a time of varied and, at times, conflicting economic influences. On one hand, the U.S. economy continued to grow as domestic labor markets posted significant gains, housing markets recovered, and lower fuel prices put cash in consumers’ pockets. Indeed, these factors, along with low inflation, prompted the Federal Reserve Board in December to raise short-term interest rates for the first time in nearly a decade. On the other hand, the global economy continued to disappoint, particularly in China and other emerging markets, where reduced industrial demand and declining currency values sparked substantial declines in commodity prices. These developments proved especially challenging for financial markets in January and early February, but stocks and riskier sectors of the bond market later rallied strongly to post positive returns, on average, for the reporting period overall. While we are encouraged that stabilizing commodity prices and continued strength in the U.S. economy recently have supported the financial markets, we expect market volatility to persist over the foreseeable future until global economic uncertainty abates. In addition, wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets suggest that selectivity may be an important determinant of investment success over the months ahead. We encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation April 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2015, through March 31, 2016, as provided by Christine L. Todd, Thomas Casey, Daniel Rabasco, and Jeffrey Burger, Portfolio Managers Fund and Market Performance Overview For the six-month period ended March 31, 2016, Dreyfus Tax Sensitive Total Return Bond Fund’s Class A shares produced a total return of 2.45%, Class C shares returned 2.06%, Class I shares returned 2.57% and Class Y shares returned 2.57%. 1 In comparison, the fund’s benchmark, the Barclays 3-, 5-, 7-, 10-Year Municipal Bond Index (the “Index”), provided a total return of 2.22% for the same period. 2 Tax-exempt municipal bonds produced positive total returns over the reporting period amid robust demand for competitive levels of after-tax income. A relatively long average duration and emphasis on revenue-backed municipal bonds helped the fund’s relative performance against the benchmark. The Fund’s Investment Approach The fund seeks high after-tax total return. To pursue its goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in bonds. The fund normally invests at least 65% of its net assets in municipal bonds that provide income exempt from federal personal income tax. The fund may invest up to 35% of its net assets in taxable bonds. The fund invests principally in bonds rated investment grade at the time of purchase or, if unrated, determined to be of comparable quality. 3 The fund may invest up to 25% of its assets in bonds rated below investment grade. We seek relative value opportunities among municipal bonds and invest selectively in taxable securities with the potential to enhance after-tax total return and/or reduce volatility. We use a combination of fundamental credit analysis and macroeconomic and quantitative inputs to identify undervalued sectors and securities, and we select municipal bonds using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies. Flight to Safety Supported Municipal Bonds Municipal bonds and other high-quality securities were influenced during the reporting period by bouts of economic uncertainty. Despite a moderate-but-sustained U.S. economic recovery, persistent global economic instability and declining commodity prices made investors increasingly cautious. Consequently, investors turned away from riskier assets and toward traditional safe havens. Demand was especially robust for securities with competitive income profiles, and the after-tax yields of municipal bonds generally compared favorably with those of taxable U.S. Treasury securities. Bonds with intermediate- and long-term maturities also benefited from falling long-term interest rates even as the Federal Reserve Board (the “Fed”) raised short-term interest rates in December 2015. Moreover, supply-and-demand influences proved favorable in the municipal bond market. New issuance volumes increased over much of 2015 when issuers rushed to refinance existing debt before a rate hike from the Fed, but the supply of newly issued securities subsequently moderated amid steady investor demand. Municipal bonds were further supported by generally improving credit conditions as tax revenues recovered beyond pre-recession levels for most states. Pockets of fiscal instability in Puerto Rico, Illinois, Chicago, and New Jersey had little impact on the national market. Longer Maturities Bolstered Relative Results The fund’s relative performance over the reporting period was supported by overweighted positions among higher yielding, revenue-backed municipal bonds and underweighted exposure to general obligation and escrowed municipal bonds. Results were especially strong from bonds backed by 3 DISCUSSION OF FUND PERFORMANCE (continued) hospitals and the states’ settlement of litigation with U.S. tobacco companies. The fund also benefited from lack of direct exposure to municipal bonds from Puerto Rico, the city of Chicago, and the state of Illinois. Our interest rate strategies proved advantageous, as a relatively long average duration and an emphasis on maturities in the 5- to 10-year range enabled the fund to participate more fully in the benefits of falling long-term interest rates. On the other hand, higher quality municipal bonds generally lagged market averages, and lower yielding bonds backed by essential municipal services—such as sewer systems, waterworks, and education facilities—weighed on relative results. Taxable bonds also trailed the benchmark, as higher yielding corporate securities were hurt during the flight to safety. Positioned for a Positive Market Conditions We remain optimistic regarding the prospects for tax-advantaged bonds as a growing U.S. economy continues to support credit quality, but we are aware of the potential risks posed by political uncertainty and rising interest rates. As of the reporting period’s end, municipal bonds continued to offer competitive yields compared to U.S. Treasury securities. Therefore, we have retained the fund’s slightly long average duration, which is intended to help capture incrementally higher levels of current income. We also have maintained underweighted exposure to general obligation municipal bonds and relatively heavy positions in higher yielding, revenue-backed municipal bonds. Among taxable securities, we have trimmed positions in lower rated corporate bonds in favor of higher quality alternatives. April 15, 2016 Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid, and difficult to value, and there is the risk that changes in the value of a derivative held by the fund will not correlate with the underlying instruments of the fund’s other investments. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Neither Class I nor Class Y shares are subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Dividends paid by the fund will be exempt from federal income tax to the extent such dividends are derived from interest paid on principal obligations. The fund also may invest a portion of its assets in securities that generate income that is not exempt from federal or state income tax. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are taxable. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation, pursuant to an agreement in effect through February 1, 2017, at which time it may be extended, modified, or terminated. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 Source: Lipper Inc. — The Barclays 3-, 5-, 7-, 10-Year Municipal Bond Index is composed of an equal-weighted composite of the 3-Year, 5-Year, 7-Year, and 10- Year Barclays Municipal Bond indices. Reflects investments of dividends and, where applicable, capital gain distributions. Investors cannot invest directly in any index. 3 The fund may continue to own investment-grade bonds (at the time of purchase), which are subsequently downgraded to below investment grade . 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Tax Sensitive Total Return Bond Fund from October 1, 2015 to March 31, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended March 31, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ $ 2.28 $ Ending value (after expenses) $ $ 1,025.70 $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended March 31, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of .70% for Class A, 1.45% for Class C and .45% for Class I and .45% for Class Y, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS March 31, 2016 (Unaudited) Bonds and Notes - 3.5% Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Asset-Backed Certificates - .7% Carrington Mortgage Loan Trust, Ser. 2006-NC5, Cl. A2 0.54 1/25/37 562,554 a 403,478 OneMain Financial Issuance Trust, Ser. 2014-1A, Cl. B 3.24 6/18/24 1,180,000 b 1,154,928 Asset-Backed Ctfs./Auto Receivables - 1.8% Capital Auto Receivables Asset Trust, Ser. 2014-2, Cl. D 2.81 8/20/19 240,000 241,191 DT Auto Owner Trust, Ser. 2014-2A, Cl. D 3.68 4/15/21 1,500,000 b 1,502,813 DT Auto Owner Trust, Ser. 2014-3A, Cl. D 4.47 11/15/21 2,345,000 b 2,333,831 Commercial Mortgage Pass-Through Ctfs. - .1% Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C24, Cl. AJ 5.66 3/15/45 138,927 a Financials - .3% HUB International, Sr. Unscd. Notes 7.88 10/1/21 750,000 b Health Care - .3% Dignity Health, Scd. Bonds 2.64 11/1/19 760,000 Telecommunications - .3% Altice, Gtd. Notes 7.75 5/15/22 575,000 b Total Bonds and Notes (cost $7,980,662) Long-Term Municipal Investments - 87.7% Alabama - .7% Alabama Public School and College Authority, Capital Improvement Revenue 5.00 1/1/26 1,250,000 Arizona - .2% Phoenix Industrial Development Authority, Education Facility Revenue (Legacy Traditional Schools Projects) 3.00 7/1/20 500,000 b Arkansas - 1.0% Arkansas Development Finance Authority, HR (Washington Regional Medical Center) 5.00 2/1/25 1,835,000 California - 7.8% California, Economic Recovery Bonds (Escrowed to Maturity) 5.00 7/1/18 1,160,000 1,271,836 California, Economic Recovery Bonds (Escrowed to Maturity) 5.00 7/1/18 340,000 372,779 6 Long-Term Municipal Investments - 87.7% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) California - 7.8% (continued) California, GO (Various Purpose) 5.00 9/1/22 1,000,000 1,222,460 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.00 8/15/18 1,030,000 1,133,567 California State Public Works Board, LR (Judicial Council of California) (New Stockton Courthouse) 5.00 10/1/26 1,000,000 1,235,630 California State University Trustees, Systemwide Revenue 5.00 11/1/22 1,000,000 1,209,820 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; AMBAC) 4.60 6/1/23 750,000 801,863 Jurupa Public Financing Authority, Special Tax Revenue 5.00 9/1/29 1,060,000 1,266,509 Los Angeles Community Facilities District Number 4, Special Tax Revenue (Playa Vista-Phase 1) 5.00 9/1/28 1,000,000 1,173,470 Los Angeles Department of Water and Power, Power System Revenue 5.00 7/1/23 1,000,000 1,245,420 Sacramento County, Airport System Senior Revenue 5.00 7/1/22 1,275,000 1,396,099 Southern California Public Power Authority, Revenue (Canyon Power Project) 5.00 7/1/22 2,000,000 2,300,880 Southern California Public Power Authority, Revenue (Windy Point/Windy Flats Project) 5.00 7/1/23 1,000,000 1,164,210 Stockton Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 4.00 7/1/16 500,000 504,530 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.00 1/1/18 1,000,000 1,071,920 Colorado - .4% City and County of Denver, Airport System Subordinate Revenue 5.00 11/15/22 720,000 Connecticut - 1.6% Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 8/1/26 1,840,000 2,299,522 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 9/1/33 1,000,000 1,188,670 District of Columbia - 2.2% Georgetown University, GO (Insured; National Public Finance Guarantee Corp.) 0.77 4/1/29 4,000,000 a 3,700,000 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 87.7% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) District of Columbia - 2.2% (continued) Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/24 1,000,000 1,209,710 Florida - 9.1% Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/25 3,000,000 3,694,740 Florida Department of Transportation, Turnpike Revenue 5.00 7/1/25 1,000,000 1,222,660 Jacksonville, Special Revenue 5.00 10/1/27 1,000,000 1,226,640 Lakeland, Energy System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/17 1,000,000 1,065,140 Lee County, Transportation Facilities Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/25 1,000,000 1,227,730 Miami Beach Redevelopment Agency, Tax Increment Revenue (City Center/Historic Convention Village) 5.00 2/1/33 1,500,000 1,747,815 Miami-Dade County, Aviation Revenue (Miami International Airport) 5.25 10/1/23 1,000,000 1,172,340 Miami-Dade County, Seaport Revenue 5.00 10/1/22 2,000,000 2,371,720 Miami-Dade County School Board, COP 5.00 5/1/26 1,500,000 1,821,150 Orlando-Orange County Expressway Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/18 1,000,000 1,092,050 South Miami Health Facilities Authority, HR (Baptist Health South Florida Obligated Group) 5.00 8/15/18 750,000 794,738 Tampa, Capital Improvement Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.00 9/1/23 500,000 589,785 Tampa, Health System Revenue (BayCare Health System Issue) 5.00 11/15/18 1,000,000 1,103,540 Village Community Development District Number 7, Special Assessment Revenue 3.00 5/1/19 640,000 666,688 Village Community Development District Number 7, Special Assessment Revenue 3.00 5/1/20 600,000 627,576 Georgia - 1.6% Atlanta, Airport General Revenue 5.00 1/1/22 1,000,000 1,151,930 8 Long-Term Municipal Investments - 87.7% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Georgia - 1.6% (continued) Atlanta Development Authority, Senior Lien Revenue (New Downtown Atlanta Stadium Project) 5.00 7/1/29 1,000,000 1,212,650 Municipal Electric Authority of Georgia, GO (Project One Subordinated Bonds) 5.00 1/1/21 1,000,000 1,171,390 Illinois - 7.3% Chicago, Customer Facility Charge Senior Lien Revenue (Chicago O'Hare International Airport) 5.25 1/1/24 1,500,000 1,779,270 Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/20 1,000,000 1,068,480 Chicago, Second Lien Water Revenue 5.00 11/1/26 1,000,000 1,144,220 Chicago, Second Lien Water Revenue (Insured; AMBAC) 5.00 11/1/32 2,000,000 2,017,000 Chicago Park District, Limited Tax GO 5.00 1/1/28 2,500,000 2,793,850 Illinois Finance Authority, Revenue (Rush University Medical Center Obligated Group) 5.00 11/15/26 1,000,000 1,211,400 Illinois State Toll Highway Authority, Toll Highway Senior Revenue 5.00 1/1/27 1,000,000 1,241,490 Illinois State Toll Highway Authority, Toll Highway Senior Revenue 5.00 1/1/31 1,000,000 1,205,480 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 12/15/28 1,235,000 1,353,585 Northern Illinois University Board of Trustees, Auxiliary Facilities System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/17 1,500,000 1,555,425 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.00 6/1/17 1,000,000 1,047,360 Kansas - 1.3% Kansas Department of Transportation, Highway Revenue 5.00 9/1/18 1,415,000 1,559,330 Kansas Development Finance Authority, Revolving Funds Revenue (Kansas Department of Health and Environment) 5.00 3/1/21 1,150,000 1,326,260 Kentucky - .5% Louisville and Jefferson County Metropolitan Sewer District, Sewer and Drainage System Revenue 5.00 5/15/23 1,000,000 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 87.7% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Louisiana - 1.1% Louisiana, State Highway Improvement Revenue 5.00 6/15/25 1,000,000 1,252,840 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.00 5/15/20 1,000,000 1,132,190 Maryland - .5% Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.13 6/1/20 1,000,000 Michigan - 3.3% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/19 1,000,000 1,127,670 Michigan Finance Authority, HR (Beaumont Health Credit Group) 5.00 8/1/25 1,000,000 1,206,540 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/30 1,000,000 1,164,620 Michigan Finance Authority, Local Government Loan Program Revenue (School District of the City of Detroit State Qualified Unlimited Tax GO Local Project Bonds) 5.00 5/1/20 1,125,000 1,278,945 Michigan Finance Authority, Unemployment Obligation Assessment Revenue 5.00 7/1/21 1,500,000 1,642,695 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/16 1,000,000 1,025,870 Minnesota - 1.1% Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Care System Project) 5.00 11/15/21 1,000,000 1,162,370 Western Minnesota Municipal Power Agency, Power Supply Revenue 5.00 1/1/29 1,120,000 1,344,056 Missouri - 2.7% Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.00 6/1/23 1,000,000 1,193,780 Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.00 6/1/28 1,000,000 1,150,800 10 Long-Term Municipal Investments - 87.7% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Missouri - 2.7% (continued) Missouri Joint Municipal Electric Utility Commission, Power Project Revenue (Prairie State Project) 5.00 12/1/29 3,120,000 3,756,293 Nebraska - .5% Nebraska Public Power District, General Revenue 5.00 1/1/30 1,000,000 New Jersey - 4.6% New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/18 1,250,000 1,325,050 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 6/15/26 1,845,000 2,034,574 New Jersey Economic Development Authority, Water Facilities Revenue (New Jersey - American Water Company, Inc. Project) 5.10 6/1/23 1,000,000 1,123,570 New Jersey Educational Facilities Authority, Revenue (Rowan University Issue) 5.00 7/1/18 1,225,000 1,327,434 New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health Issue) 5.00 7/1/25 1,000,000 1,206,400 New Jersey Higher Education Student Assistance Authority, Senior Student Loan Revenue 5.00 12/1/18 1,000,000 1,077,270 New Jersey Higher Education Student Assistance Authority, Senior Student Loan Revenue 5.00 12/1/24 1,000,000 1,162,360 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/23 945,000 962,076 New Mexico - .9% New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue 1.04 8/1/19 1,000,000 a 989,090 New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue (SBPA; Royal Bank of Canada) 0.94 2/1/19 1,000,000 a 992,190 New York - 10.4% Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/24 2,000,000 2,475,180 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/26 1,205,000 1,472,859 Nassau County, GO (General Improvement) 5.00 10/1/21 2,000,000 2,358,940 New York City, GO 5.00 8/1/21 2,000,000 2,282,880 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 87.7% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New York - 10.4% (continued) New York City, GO 5.00 3/1/25 1,000,000 1,243,910 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/19 1,000,000 1,113,870 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/18 1,000,000 1,108,150 New York Transportation Develpoment Corporation, Special Facility Revenue (Terminal One Group Association, L.P. Project) 5.00 1/1/19 2,500,000 2,754,750 Onondaga Civic Development Corporation, Revenue (Saint Joseph's Hospital Health Center Project) (Prerefunded) 5.00 7/1/19 1,000,000 c 1,128,100 Port Authority of New York and New Jersey, (Consolidated Bonds, 185th Series) 5.00 9/1/30 1,000,000 1,175,670 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 0.64 12/3/19 3,500,000 a 3,433,640 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/24 2,150,000 2,645,510 North Carolina - .9% North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Pennybryn at Maryfield) 5.00 10/1/19 1,875,000 Ohio - 1.2% Ohio Higher Educational Facility Commission, Higher Educational Facility Revenue (Case Western Reserve University Project) 5.00 12/1/23 1,500,000 1,849,395 Southeastern Ohio Port Authority, Hospital Facilities Improvement Revenue (Memorial Health System Obligated Group Project) 5.50 12/1/29 820,000 904,870 Pennsylvania - 2.3% Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue (City of Philadelphia Funding Program) 5.00 6/15/17 1,000,000 1,052,190 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/29 1,000,000 1,212,830 Philadelphia, Gas Works Revenue 5.00 8/1/21 1,000,000 1,172,560 Philadelphia School District, GO 5.00 9/1/21 1,500,000 1,659,480 12 Long-Term Municipal Investments - 87.7% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Rhode Island - 1.4% Rhode Island Health and Educational Building Corporation, Higher Education Facilities Revenue (Brown University Issue) 5.00 9/1/21 700,000 837,459 Tobacco Settlement Financing Corporation of Rhode Island, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/26 1,000,000 1,170,140 Tobacco Settlement Financing Corporation of Rhode Island, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/35 1,000,000 1,102,690 South Carolina - .5% South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/21 1,000,000 South Dakota - 1.1% South Dakota Conservancy District, Revenue (State Revolving Fund Program) 5.00 8/1/17 2,370,000 Tennessee - 1.7% Memphis, GO (General Improvement) 5.00 4/1/26 1,840,000 2,309,862 Tennessee Energy Acquisition Corporation, Gas Project Revenue 5.25 9/1/26 1,120,000 1,376,648 Texas - 14.2% Arlington Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/27 1,400,000 1,700,972 Central Texas Regional Mobility Authority, Senior Lien Revenue 5.00 1/1/31 1,175,000 1,369,733 Corpus Christi, Utility System Junior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/15/23 1,725,000 2,078,159 Harris County-Houston Sports Authority, Senior Lien Revenue 5.00 11/15/29 750,000 888,533 Houston, Airport System Special Facilities Revenue (United Airlines, Inc. Terminal E Project) 4.75 7/1/24 1,000,000 1,128,570 Houston, Airport System Subordinate Lien Revenue (Insured; XLCA) 0.87 7/1/32 2,725,000 a 2,493,375 Houston, Combined Utility System First Lien Revenue 5.00 11/15/18 1,355,000 1,499,944 Houston, Combined Utility System First Lien Revenue 1.30 5/1/20 2,500,000 a 2,489,375 Houston, GO (Public Improvement) 5.00 3/1/24 2,000,000 2,451,240 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 87.7% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Texas - 14.2% (continued) Love Field Airport Modernization Corporation, General Airport Revenue 5.00 11/1/27 1,850,000 2,219,796 North Texas Tollway Authority, First Tier System Revenue 5.00 1/1/22 1,000,000 1,189,070 North Texas Tollway Authority, Second Tier System Revenue 5.00 1/1/21 2,000,000 2,315,740 Plano Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/26 1,500,000 1,920,450 Sam Rayburn Municipal Power Agency, Power Supply System Revenue 5.00 10/1/20 1,210,000 1,390,484 Texas, GO (College Student Loan Bonds) 5.00 8/1/17 1,000,000 1,058,380 Texas, GO (College Student Loan Bonds) 5.00 8/1/22 1,500,000 1,813,860 Texas Municipal Power Agency, Revenue (Insured; National Public Finance Guarantee Corp.) (Escrowed to Maturity) 0.00 9/1/16 10,000 d 9,980 Trinity River Authority of Texas, Revenue (Tarrant County Water Project) 5.00 2/1/23 1,940,000 2,365,287 West Travis County Public Utility Agency, Revenue 5.00 8/15/23 1,140,000 1,324,794 Virginia - 1.3% Virginia College Building Authority, Educational Facilities Revenue (Marymount University Project) 5.00 7/1/19 425,000 b 457,568 Virginia Public School Authority, School Financing Bonds 5.00 8/1/24 2,000,000 2,441,320 Washington - 2.7% Port of Seattle, Intermediate Lien Revenue 5.00 4/1/25 3,340,000 4,052,121 Washington, GO (Various Purpose) 5.00 7/1/27 1,500,000 1,890,735 West Virginia - .5% West Virginia University Board of Governors, University Improvement Revenue (West Virginia University Projects) 5.00 10/1/17 1,135,000 Wisconsin - 1.1% Wisconsin Health and Educational Facilities Authority, Health Facilities Revenue (UnityPoint Health) 5.00 12/1/23 1,000,000 1,228,170 14 Long-Term Municipal Investments - 87.7% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Wisconsin - 1.1% (continued) Wisconsin Health and Educational Facilities Authority, Revenue (ProHealth Care, Inc. Obligated Group) 5.00 8/15/33 1,000,000 1,145,080 Total Long-Term Municipal Investments (cost $186,642,508) Short-Term Investments - 6.4% U.S. Treasury Notes (cost $14,153,719) 1.38 1/31/21 14,100,000 Total Investments (cost $208,776,889) 97.6% Cash and Receivables (Net) 2.4% Net Assets 100.0% a Variable rate security—rate shown is the interest rate in effect at period end. Date shown represents the earlier of the next interest reset date or ultimate maturity date. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2016, these securities were valued at $7,260,591 or 3.25% of net assets. c This security is prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. d Security issued with a zero coupon. Income is recognized through the accretion of discount. 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Transportation Services 23.2 Utility-Electric 10.1 Education 8.8 Utility-Water and Sewer 8.4 Health Care 8.0 Special Tax 7.5 U.S. Government 6.4 City 5.6 State/Territory 2.7 Asset-Backed Ctfs./Auto Receivables 1.8 Asset-Backed 1.5 Prerefunded 1.2 County 1.0 Asset-Backed Certificates .7 Housing .6 Lease .5 Financials .3 Telecommunications .3 Commercial Mortgage-Backed .1 Other 8.9 † Based on net assets. See notes to financial statements. 16 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes P-FLOATS Puttable Floating Option Tax-Exempt Receipts PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Options Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance See notes to financial statements. 17 STATEMENT OF ASSETS AND LIABILITIES March 31, 2016 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments 208,776,889 218,067,027 Cash 3,348,313 Interest receivable 2,324,105 Receivable for shares of Beneficial Interest subscribed 30,225 Prepaid expenses 36,937 223,806,607 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 74,758 Payable for shares of Beneficial Interest redeemed 182,094 Accrued expenses 52,897 309,749 Net Assets ($) 223,496,858 Composition of Net Assets ($): Paid-in capital 214,532,887 Accumulated undistributed investment income—net 33,957 Accumulated net realized gain (loss) on investments (360,124) Accumulated net unrealized appreciation (depreciation) on investments 9,290,138 Net Assets ($) 223,496,858 Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 6,433,579 829,087 215,239,318 994,874 Shares Outstanding 277,089 35,699 9,266,226 42,836 Net Asset Value Per Share ($) See notes to financial statements. 18 STATEMENT OF OPERATIONS Six Months Ended March 31, 2016 (Unaudited) Investment Income ($): Interest Income 3,105,902 Expenses: Investment advisory fee—Note 3(a) 435,803 Administration fee—Note 3(a) 65,370 Professional fees 34,425 Registration fees 33,868 Shareholder servicing costs—Note 3(c) 18,997 Custodian fees—Note 3(c) 14,174 Trustees’ fees and expenses—Note 3(d) 7,391 Prospectus and shareholders’ reports 4,940 Distribution fees—Note 3(b) 2,923 Loan commitment fees—Note 2 1,578 Miscellaneous 27,603 Total Expenses 647,072 Less—reduction in expenses due to undertaking—Note 3(a) (144,744) Less—reduction in fees due to earnings credits—Note 3(c) (82) Net Expenses 502,246 Investment Income—Net 2,603,656 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments (211,808) Net realized gain (loss) on swap transactions (121,703) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments 3,382,930 Net Realized and Unrealized Gain (Loss) on Investments 3,049,419 Net Increase in Net Assets Resulting from Operations 5,653,075 See notes to financial statements. 19 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended March 31, 2016 (Unaudited) Year Ended September 30, 2015 Operations ($): Investment income—net 2,603,656 4,461,182 Net realized gain (loss) on investments (333,511) 1,544,205 Net unrealized appreciation (depreciation) on investments 3,382,930 (1,629,971) Net Increase (Decrease) in Net Assets Resulting from Operations 5,653,075 4,375,416 Dividends to Shareholders from ($): Investment income—net: Class A (68,560) (149,596) Class C (5,361) (13,923) Class I (2,484,706) (4,251,640) Class Y (11,674) (27,544) Net realized gain on investments: Class A (26,351) (52,563) Class C (2,978) (8,122) Class I (866,904) (1,149,150) Class Y (3,954) (9,154) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A 821,464 1,661,571 Class C 136,546 143,478 Class I 39,084,005 75,643,160 Class Y - 276,000 Dividends reinvested: Class A 90,193 192,778 Class C 8,338 22,016 Class I 2,770,878 4,381,986 Class Y 15,612 30,960 Cost of shares redeemed: Class A (857,829) (1,657,191) Class C (67,063) (414,752) Class I (20,278,752) (32,741,225) Class Y - (355,287) Increase (Decrease) in Net Assets from Beneficial Interest Transactions 21,723,392 47,183,494 Total Increase (Decrease) in Net Assets 23,905,979 45,897,218 Net Assets ($): Beginning of Period 199,590,879 153,693,661 End of Period 223,496,858 199,590,879 Undistributed investment income—net 33,957 602 20 Six Months Ended March 31, 2016 (Unaudited) Year Ended September 30, 2015 Capital Share Transactions (Shares): Class A Shares sold 35,531 71,706 Shares issued for dividends reinvested 3,907 8,360 Shares redeemed (37,126) (71,950) Net Increase (Decrease) in Shares Outstanding 2,312 8,116 Class C Shares sold 5,881 6,212 Shares issued for dividends reinvested 361 954 Shares redeemed (2,890) (18,055) Net Increase (Decrease) in Shares Outstanding 3,352 Class I Shares sold 1,696,075 3,273,865 Shares issued for dividends reinvested 119,958 190,044 Shares redeemed (876,598) (1,419,091) Net Increase (Decrease) in Shares Outstanding 939,435 2,044,818 Class Y Shares sold - 11,876 Shares issued for dividends reinvested 676 1,342 Shares redeemed - (15,360) Net Increase (Decrease) in Shares Outstanding 676 See notes to financial statements. 21 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Six Months Ended March 31, 2016 Year Ended September 30, Class A Shares (Unaudited) 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 23.00 23.15 22.56 23.44 23.05 22.95 Investment Operations: Investment income—net a .25 .52 .49 .51 .53 .61 Net realized and unrealized gain (loss) on investments .31 .02 .59 (.76) .64 .14 Total from Investment Operations .56 .54 1.08 (.25) 1.17 .75 Distributions: Dividends from Investment income—net (.25) (.51) (.49) (.51) (.52) (.62) Dividends from net realized gain on investments (.09) (.18) — (.12) (.26) (.03) Total Distributions (.34) (.69) (.49) (.63) (.78) (.65) Net asset value, end of period 23.22 23.00 23.15 22.56 23.44 23.05 Total Return (%) b 2.45 c 2.38 4.84 (1.10) 5.19 3.38 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .89 d .89 .95 .89 .90 .98 Ratio of net expenses to average net assets .70 d .70 .70 .70 .80 .80 Ratio of net investment income to average net assets 2.15 d 2.24 2.15 2.20 2.25 2.72 Portfolio Turnover Rate 18.30 c 29.93 26.01 35.03 21.97 27.67 Net Assets, end of period ($ x 1,000) 6,434 6,319 6,173 6,908 6,639 4,760 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements . 22 Six Months Ended March 31, 2016 Year Ended September 30 , Class C Shares (Unaudited) 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 23.00 23.16 22.57 23.45 23.05 22.95 Investment Operations: Investment income—net a .16 .35 .32 .33 .35 .45 Net realized and unrealized gain (loss) on investments .31 .01 .59 (.75) .66 .13 Total from Investment Operations .47 .36 .91 (.42) 1.01 .58 Distributions: Dividends from investment income—net (.16) (.34) (.32) (.34) (.35) (.45) Dividends from net realized gain on investments (.09) (.18) — (.12) (.26) (.03) Total Distributions (.25) (.52) (.32) (.46) (.61) (.48) Net asset value, end of period 23.22 23.00 23.16 22.57 23.45 23.05 Total Return (%) b 2.06 c 1.58 4.07 (1.80) 4.39 2.60 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.71 d 1.69 1.75 1.65 1.67 1.73 Ratio of net expenses to average net assets 1.45 d 1.45 1.45 1.45 1.55 1.55 Ratio of net investment income to average net assets 1.41 d 1.49 1.40 1.45 1.48 1.99 Portfolio Turnover Rate 18.30 c 29.93 26.01 35.03 21.97 27.67 Net Assets, end of period ($ x 1,000) 829 744 1,001 1,831 2,045 719 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements . 23 FINANCIAL HIGHLIGHTS (continued) Six Months Ended March 31, 2016 Year Ended September 30, Class I Shares (Unaudited) 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 23.01 23.16 22.57 23.45 23.06 22.95 Investment Operations: Investment income—net a .28 .57 .55 .57 .60 .70 Net realized and unrealized gain (loss) on investments .30 .03 .59 (.76) .65 .14 Total from Investment Operations .58 .60 1.14 (.19) 1.25 .84 Distributions: Dividends from Investment income—net (.27) (.57) (.55) (.57) (.60) (.70) Dividends from net realized gain on investments (.09) (.18) — (.12) (.26) (.03) Total Distributions (.36) (.75) (.55) (.69) (.86) (.73) Net asset value, end of period 23.23 23.01 23.16 22.57 23.45 23.06 Total Return (%) 2.57 b 2.63 5.11 (.85) 5.54 3.79 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .58 c .58 .68 .61 .61 .63 Ratio of net expenses to average net assets .45 c .45 .45 .45 .45 .45 Ratio of net investment income to average net assets 2.40 c 2.48 2.40 2.45 2.61 3.10 Portfolio Turnover Rate 18.30 b 29.93 26.01 35.03 21.97 27.67 Net Assets, end of period ($ x 1,000) 215,239 191,558 145,493 123,524 128,217 128,398 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements. 24 Six Months Ended March 31, 2016 Year Ended September 30, Class Y Shares (Unaudited) 2015 2014 2013 a Per Share Data ($): Net asset value, beginning of period 23.00 23.16 22.57 22.60 Investment Operations: Investment income—net b .28 .57 .47 .14 Net realized and unrealized gain (loss) on investments .31 .02 .68 (.03) Total from Investment Operations .59 .59 1.15 .11 Distributions: Dividends from Investment income—net (.27) (.57) (.56) (.14) Dividends from net realized gain on investments (.09) (.18) — — Total Distributions (.36) (.75) (.56) (.14) Net asset value, end of period 23.23 23.00 23.16 22.57 Total Return (%) 2.57 c 2.59 5.13 .50 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .58 d .59 .66 .58 d Ratio of net expenses to average net assets .45 d .45 .45 .45 d Ratio of net investment income to average net assets 2.41 d 2.48 2.40 2.57 d Portfolio Turnover Rate 18.30 c 29.93 26.01 35.03 Net Assets, end of period ($ x 1,000) 995 970 1,026 1 a From July 1, 2013 (commencement of initial offering) to September 30, 2013. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Tax Sensitive Total Return Bond Fund (the “fund”) is a separate non-diversified series of Dreyfus Investment Funds (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering seven series, including the fund. The fund’s investment objective is to seek a high after-tax total return. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Standish Mellon Asset Management Company LLC (“Standish”), a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear Distribution and/or Shareholder Services Plan fees. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no Distribution or Shareholder Services Plan fees. Class Y shares are sold at net asset value per share generally to institutional investors, and bear no Distribution or Shareholder Services Plan fees. Class I and Class Y shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that 26 series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), are valued each business day by an independent pricing service (the “Service”) approved by the Trust’s Board of Trustees (the “Board”) . Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. 28 Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of March 31, 2016 in valuing the fund’s investments: Level 1 - Unadjusted Quoted Prices Level 2 – Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Assets ($) Investments in Securities: Asset-Backed — 5,636,241 — Commercial Mortgage-Backed — 138,731 — Corporate Bonds † — 2,085,479 — Municipal Bonds † — 196,004,675 — U.S. Treasury — 14,201,901 — † See Statement of Investments for additional detailed categorizations. At March 31, 2016, there were no transfers between levels of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. (c) Risk: The fund invests primarily in debt securities. Failure of an issuer of the debt securities to make timely interest or principal payments, or a decline or the perception of a decline in the credit quality of a debt security, can cause the debt security’s price to fall, potentially lowering the fund’s share price. In addition, the value of debt securities may decline due to general market conditions that are not specifically related to a particular issuer, such as real or perceived adverse economic conditions, changes in outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment. They may also decline because of factors that affect a particular industry. 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (d) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended March 31, 2016, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended March 31, 2016, the fund did not incur any interest or penalties. Each tax year in the three-year period ended September 30, 2015 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended September 30, 2015 was as follows: tax-exempt income $3,740,024, ordinary income $990,581 and long-term capital gains $931,087. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $555 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to January 11, 2016, the unsecured credit facility with Citibank, N.A. was $480 million and prior to October 7, 2015, the unsecured credit facility with Citibank, N.A. was $430 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of 30 the respective Facility at the time of borrowing. During the period ended March 31, 2016, the fund did not borrow under the Facilities. NOTE 3—Investment Advisory Fee, Sub-Investment Advisory Fee, Administration Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with Dreyfus, the fund has agreed to pay an investment advisory fee at the annual rate of .40% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from October 1, 2015 through February 1, 2017, to waive receipt of its fees and assume the direct expenses of the fund so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed .45% of the value of the fund’s average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $144,744 during the year ended March 31, 2016. Pursuant to a sub-investment advisory agreement between Dreyfus and Standish, Standish serves as the fund’s sub-investment adviser responsible for the day-to-day management of the fund’s portfolio. Dreyfus pays the sub-investment adviser a monthly fee at an annual percentage of the value of the fund’s average daily net asset. Dreyfus has obtained an exemptive order from the SEC (the “Order”), upon which the fund may rely, to use a manager of managers approach that permits Dreyfus, subject to certain conditions and approval by the Board, to enter into and materially amend sub-investment advisory agreements with one or more sub-investment advisers who are either unaffiliated with Dreyfus or are wholly-owned subsidiaries (as defined under the Act) of Dreyfus’ ultimate parent company, BNY Mellon, without obtaining shareholder approval. The Order also allows the fund to disclose the sub-investment advisory fee paid by Dreyfus to any unaffiliated sub-investment adviser in the aggregate with other unaffiliated sub-investment advisers in documents filed with the SEC and provided to shareholders. In addition, pursuant to the Order, it is not necessary to disclose the sub-investment advisory fee payable by Dreyfus separately to a sub-investment adviser that is a wholly-owned subsidiary of BNY Mellon in documents filed with the SEC and provided to shareholders; such fees are to be aggregated with fees payable to Dreyfus. Dreyfus has ultimate responsibility (subject to oversight by the Board) to supervise any sub-investment adviser and recommend the hiring, termination, and replacement of any sub-investment adviser to the Board. The fund has a Fund Accounting and Administrative Services Agreement (the “Administration Agreement”) with Dreyfus, whereby Dreyfus performs administrative, accounting and recordkeeping services for the 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) fund. The fund has agreed to compensate Dreyfus for providing accounting and recordkeeping services, administration, compliance monitoring, regulatory and shareholder reporting, as well as related facilities, equipment and clerical help. The fee is based on the fund’s average daily net assets and computed at the following annual rates: .06% of the first $500 million, .04% of the next $500 million and .02% in excess of $1 billion. In addition, after applying any expense limitations or fee waivers that reduce the fees paid to Dreyfus for this service, Dreyfus has contractually agreed in writing to waive any remaining fees for this service to the extent that they exceed both Dreyfus’ costs in providing these services and a reasonable allocation of the costs incurred by Dreyfus and its affiliates related to the support and oversight of these services. The fund also reimburses Dreyfus for the out-of-pocket expenses incurred in performing this service for the fund. Pursuant to the Administration Agreement, the fund was charged $65,370 during the period ended March 31, 2016. During the period ended March 31, 2016, the Distributor retained $9 from commissions earned on sales of the fund’s Class A shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended March 31, 2016, Class C shares were charged $2,923 pursuant to the Distribution Plan. (c ) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended March 31, 2016 , Class A and Class C shares were charged $8,073 and $974, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Distribution Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Trustees who are not “interested persons” of the Trust and who have no direct or indirect financial interest 32 in the operation of or in any agreement related to the Distribution Plan or Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended March 31, 2016, the fund was charged $4,568 for transfer agency services and $263 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $82. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended March 31, 2016, the fund was charged $14,174 pursuant to the custody agreement. During the period ended March 31, 2016, the fund was charged $5,294 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $75,418, administration fees $11,313, Distribution Plan fees $523, Shareholder Services Plan fees $1,546, custodian fees $9,429, Chief Compliance Officer fees $5,294 and transfer agency fees $1,543, which are offset against an expense reimbursement currently in effect in the amount of $30,308. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities and swap transactions, during the period ended March 31, 2016, amounted to $57,005,712 and $38,454,628, respectively. 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. The fund enters into International Swaps and Derivatives Association, Inc. Master Agreements or similar agreements (collectively, “Master Agreements”) with its over-the-counter (“OTC”) derivative contract counterparties in order to, among other things, reduce its credit risk to counterparties. Master Agreements include provisions for general obligations, representations, collateral and events of default or termination. Under a Master Agreement, the fund may offset with the counterparty certain derivative financial instrument’s payables and/or receivables with collateral held and/or posted and create one single net payment in the event of default or termination. Each type of derivative instrument that was held by the fund during the period ended March 31, 2016 is discussed below. Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the OTC market or centrally cleared. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. For OTC swaps, the fund accrues for the interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap transactions in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Upon entering into centrally cleared swap agreements, an initial margin deposit is required with a counterparty, which consists of cash or cash equivalents. The amount of these deposits is determined by the exchange on which the agreement is traded and is subject to change. The change in valuation of centrally cleared swaps is recorded as a receivable or payable for variation margin in the Statement of Assets and Liabilities. Payments 34 received from (paid to) the counterparty, including upon termination, are recorded as realized gain (loss) in the Statement of Operations. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Credit Default Swaps: Credit default swaps involve commitments to pay a fixed interest rate in exchange for payment if a credit event affecting a third party (the referenced obligation or index) occurs. Credit events may include a failure to pay interest or principal, bankruptcy, or restructuring. The fund enters into these agreements to manage its exposure to the market or certain sectors of the market, to reduce its risk exposure to defaults of corporate and sovereign issuers, or to create exposure to corporate or sovereign issuers to which it is not otherwise exposed. For those credit default swaps in which the fund is paying a fixed rate, the fund is buying credit protection on the instrument. In the event of a credit event, the fund would receive the full notional amount for the reference obligation. For those credit default swaps in which the fund is receiving a fixed rate, the fund is selling credit protection on the underlying instrument. The maximum payouts for these agreements are limited to the notional amount of each swap. Credit default swaps may involve greater risks than if the fund had invested in the reference obligation directly and are subject to general market risk, liquidity risk, counterparty risk and credit risk. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. At March 31, 2016, ther were no credit default swap agreements outstanding. The following summarizes the average notional value of swap agreements outstanding during the period ended March 31, 2016: Average Notional Value ($) Credit default swap agreements 1,500,000 At March 31, 2016, accumulated net unrealized appreciation on investments was $9,290,138, consisting of $9,670,250 gross unrealized appreciation and $380,112 gross unrealized depreciation. At March 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 35 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY, ADMINISTRATION AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) At a meeting of the fund’s Board of Trustees held on February 24-25, 2016, the Board considered the renewal of the fund’s Investment Advisory Agreement and Administration Agreement, pursuant to which Dreyfus provides the fund with investment advisory services and administrative services (together, the “Management Agreement”) and the Sub-Investment Advisory Agreement (together with the Management Agreement, the “Agreements”), pursuant to which Standish Mellon Asset Management Company LLC (the “Subadviser”) provides day-to-day management of the fund’s investments. The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Subadviser. In considering the renewal of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures, as well as Dreyfus’ supervisory activities over the Subadviser. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Broadridge Financial Solutions, Inc. (“Broadridge”), an independent provider of 36 investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2015, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Broadridge as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Broadridge used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance (Class A and/or Class I shares) was above the Performance Group median in most quarters and was variously above and below the Performance Universe median. The Board also noted that the fund’s yield performance (Class A and/or Class I shares) was at or above the Performance Group medians for eight of the ten one-year periods ended December 31st and above the Performance Universe medians for five of the ten one-year periods ended December 31st. Dreyfus noted the proximity to the median of the fund’s total return and yield performance (Class A and/or Class I shares) in certain periods when performance was below median. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s Broadridge category average, and the Board noted that the fund’s performance (Class A and/or Class I shares) was at or above the category average in eight of the ten one-year periods. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The Board noted that the fund’s contractual management fee was below the Expense Group median and the fund’s actual management fee and the fund’s total expense ratio were below the Expense Group and Expense Universe medians. Dreyfus representatives noted that Dreyfus has contractually agreed to waive receipt of its fees and/or assume the direct expenses of the fund, until February 1, 2017, so that the expenses of none of the classes (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings and 37 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY, ADMINISTRATION AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) extraordinary expenses) exceed .45%. Dreyfus representatives also noted that, in connection with the Administration Agreement and its related fees, Dreyfus has contractually agreed to waive its fees to the extent that such fees exceed Dreyfus’ costs in providing the services contemplated under the Administration Agreement. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Broadridge category as the fund and (2) paid to Dreyfus or the Subadviser or its affiliates for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. The Board considered the fee to the Subadviser in relation to the fee paid to Dreyfus by the fund and the respective services provided by the Subadviser and Dreyfus. The Board also noted the Subadviser’s fee is paid by Dreyfus (out of its fee from the fund) and not the fund. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also noted the expense limitation arrangement and the fee waiver in effect pursuant to the Administration Agreement and their effect on the profitability of Dreyfus and its affiliates. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered on the advice of its counsel the profitability analysis (1) as part of its evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus and the Subadviser, including the nature, extent and quality of such services, 38 and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Since Dreyfus, and not the fund, pays the Subadviser pursuant to the Sub-Investment Advisory Agreement, the Board did not consider the Subadviser’s profitability to be relevant to its deliberations. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus and the Subadviser from acting as investment adviser and sub-investment adviser, respectively, and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreements. Based on the discussions and considerations as described above, the Board concluded and determined as follows. · The Board concluded that the nature, extent and quality of the services provided by Dreyfus and the Subadviser are adequate and appropriate. · The Board generally was satisfied with the fund’s overall performance. · The Board concluded that the fees paid to Dreyfus and the Subadviser were reasonable in light of the considerations described above. · The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates and the Subadviser, of the fund and the services provided to the fund by Dreyfus and the Subadviser. The Board also relied on information received on a 39 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY, ADMINISTRATION AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreements, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board determined to renew the Agreements. 40 NOTES 41 For More Information Dreyfus Tax Sensitive Total Return Bond Fund 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Sub-Investment Adviser Standish Mellon Asset Management Company LLC BNY Mellon Center 201 Washington Street
